Exhibit 10.9





































LIMITED PARTNERSHIP AGREEMENT




OF




TALON OP, L.P.




a Minnesota limited partnership




dated as of June 7, 2013











--------------------------------------------------------------------------------

TABLE OF CONTENTS







 

Page

ARTICLE 1 DEFINED TERMS

1

ARTICLE 2 ORGANIZATIONAL MATTERS

14

Section 2.1.         Formation

14

Section 2.2.         Name

14

Section 2.3.         Minnesota Office and Resident Agent; Principal Office

14

Section 2.4.         Power of Attorney

15

Section 2.5.         Term

16

Section 2.6.         Partnership Interests Are Securities

16

Section 2.7.         Certificates for Partnership Interests

16

ARTICLE 3 PURPOSE

16

Section 3.1.         Purpose and Business

16

Section 3.2.         Powers

16

Section 3.3.         Partnership Only for Purposes Specified

17

Section 3.4.         Authority; Obligations

17

ARTICLE 4 CAPITAL CONTRIBUTIONS

17

Section 4.1.         Admission and Capital Contributions of the Partners

17

Section 4.2.         Issuances of Additional Partnership Interests

18

Section 4.3.         Additional Funds and Capital Contributions

19

Section 4.4.         Stock Option Plans and Equity Plans

20

Section 4.5.         Dividend Reinvestment Plan, Cash Option Purchase Plan,
Stock Incentive Plan or Other Plan

23

Section 4.6.         No Interest; No Return

23

Section 4.7.         Conversion or Redemption of Capital Shares

23

Section 4.8.         Other Contribution Provision

23

ARTICLE 5 DISTRIBUTIONS

24

Section 5.1.         Requirement and Characterization of Distributions

24

Section 5.2.         Distributions in Kind

24

Section 5.3.         Amounts Withheld

24

Section 5.4.         Distributions to Reflect Additional Partnership Units

24

Section 5.5.         Restricted Distributions

24

ARTICLE 6 ALLOCATIONS

25

Section 6.1.         Timing and Amount of Allocations of Net Income and Net Loss

25

Section 6.2.         General Allocations

25

Section 6.3.         Regulatory Allocation Provisions

25

Section 6.4.         Tax Allocations

27

ARTICLE 7 MANAGEMENT AND OPERATION S OF BUSINESS

28

Section 7.1.         Management

28

Section 7.2.         Certificate of Limited Partnership

32

Section 7.3.         Restrictions on General Partner’s Authority

32

Section 7.4.         Reimbursement of the General Partner

34

Section 7.5.         Outside Activities of the General Partner

35

Section 7.6.         Transactions with Affiliates and the General Partner

35

Section 7.7.         Indemnification

36

Section 7.8.         Liability of the General Partner

38

Section 7.9.         Other Matters Concerning the General Partner

39

Section 7.10.       Title to Partnership Assets

40

Section 7.11.       Reliance by Third Parties

40

ARTICLE 8 RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

40

Section 8.1.         Limitation of Liability

40

Section 8.2.         Management of Business

40

Section 8.3.         Outside Activities of Limited Partners

40

Section 8.4.         Return of Capital

41

Section 8.5.         Rights of Limited Partners Relating to the Partnership

41








-i-




--------------------------------------------------------------------------------




Section 8.6.         Partnership Right to Call Limited Partner Interests

41

ARTICLE 9 BOOKS, RECORDS, ACCOUNTING AND REPORTS

41

Section 9.1.         Records and Accounting

41

Section 9.2.         Partnership Year

42

Section 9.3.         Reports

42

ARTICLE 10 TAX MATTERS

42

Section 10.1.       Preparation of Tax Returns

42

Section 10.2.       Tax Elections

42

Section 10.3.       Tax Matters Partner

43

Section 10.4.       Withholding

44

Section 10.5.       Organizational Expenses

44

ARTICLE 11 PARTNER TRANSFERS AND WITHDRAWALS

44

Section 11.1.       Transfer

44

Section 11.2.       Transfer of General Partner’s Partnership Interest

45

Section 11.3.       Limited Partners’ Rights to Transfer

46

Section 11.4.       Admission of Substituted Limited Partners

49

Section 11.5.       Assignees

49

Section 11.6.       General Provisions

49

ARTICLE 12 ADMISSION OF PARTNERS

51

Section 12.1.       Admission of Successor General Partner

51

Section 12.2.       Admission of Additional Limited Partners

51

Section 12.3.       Amendment of Agreement and Certificate of Limited
Partnership

52

Section 12.4.       Limit on Number of Partners

52

Section 12.5.       Admission

52

ARTICLE 13 DISSOLUTION, LIQUIDATION AND TERMINATION

52

Section 13.1.       Dissolution

52

Section 13.2.       Winding Up  

53

Section 13.3.       Rights of Holders

54

Section 13.4.       Notice of Dissolution

55

Section 13.5.       Cancellation of Certificate of Limited Partnership

55

Section 13.6.       Reasonable Time for Winding Up

55

ARTICLE 14 PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS; AMENDMENTS; MEETINGS

55

Section 14.1.       Procedures for Actions and Consents of Partners

55

Section 14.2.       Amendments

55

Section 14.3.       Actions and Consents of the Partners

55

ARTICLE 15 GENERAL PROVISIONS

56

Section 15.1.       Redemption Rights of Qualifying Parties

56

Section 15.2.       Addresses and Notice

60

Section 15.3.       Titles and Captions

60

Section 15.4.       Pronouns and Plurals

60

Section 15.5.       Further Action

60

Section 15.6.       Binding Effect

60

Section 15.7.       Waiver

60

Section 15.8.       Counterparts

60

Section 15.9.       Applicable Law; Consent to Jurisdiction; Waiver of Jury
Trial

61

Section 15.10.     Entire Agreement

61

Section 15.11.     Invalidity of Provisions

61

Section 15.12.     Limitation to Preserve REIT Status

61

Section 15.13.     No Partition

62

Section 15.14.     No Third-Party Rights Created Hereby

62

Section 15.15.     No Rights as Stockholders

62




EXHIBIT A

PARTNERS AND PARTNERSHIP UNITS

EXHIBIT B

EXAMPLES REGARDING ADJUSTMENT FACTOR

EXHIBIT C

NOTICE OF REDEMPTION








-ii-




--------------------------------------------------------------------------------

LIMITED PARTNERSHIP AGREEMENT

OF

TALON OP, L.P.







THIS LIMITED PARTNERSHIP AGREEMENT OF TALON OP, L.P., dated as of June 7, 2013,
is made and entered into by and among GUIDE HOLDINGS, INC., a Utah corporation,
as the General Partner, and the Persons whose names are set forth on Exhibit A
attached hereto, as limited partners as of the date of this Agreement, and any
Additional Limited Partner that is admitted from time to time to the Partnership
and listed on Exhibit A attached hereto.

WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the Secretary of State of Minnesota on June 3, 2013 (the “Formation Date”), and
the General Partner and the Persons whose names are set forth on Exhibit A are
being admitted as limited partners of the Partnership as of the date of this
Agreement; and

WHEREAS, the Partners desire to enter into this Agreement concerning the
Partnership.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE 1
DEFINED TERMS

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement:

“Act” means the Minnesota Uniform Limited Partnership Act of 2001, as amended
from time to time, and any successor to such statute.

“Actions” has the meaning set forth in Section 7.7 hereof.

“Additional Funds” has the meaning set forth in Section 4.3(a) hereof.

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a limited partner pursuant to the Act and Section 4.2 and Section 12.2 hereof
and who is shown as such on the books and records of the Partnership.

“Adjusted Capital Account” means, with respect to any Partner, the balance in
such Partner’s Capital Account as of the end of the relevant Partnership Year or
other applicable period, after giving effect to the following adjustments:
 (i) increasing such Capital Account by any amounts that such Partner is
obligated to restore pursuant to this Agreement upon liquidation of such
Partner’s Partnership Interest or that such Person is deemed to be obligated to
restore pursuant to Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate
sentence of each of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
(ii) decreasing such Capital Account by the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6). The foregoing definition of
“Adjusted Capital Account” is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year or other applicable period.











--------------------------------------------------------------------------------

“Adjustment Factor” means 1.0; provided, however, that in the event that:

(i)

the General Partner (a) declares or pays a dividend on its outstanding REIT
Shares wholly or partly in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares wholly or partly in REIT Shares, (b) splits or
subdivides its outstanding REIT Shares or (c) effects a reverse stock split or
otherwise combines its outstanding REIT Shares into a smaller number of REIT
Shares, the Adjustment Factor shall be adjusted by multiplying the Adjustment
Factor previously in effect by a fraction, (i) the numerator of which shall be
the number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

(ii)

the General Partner distributes any rights, options or warrants to all holders
of its REIT Shares to subscribe for or to purchase or to otherwise acquire REIT
Shares, or other securities or rights convertible into, exchangeable for or
exercisable for REIT Shares (other than REIT Shares issuable pursuant to a
Qualified DRIP/COPP), at a price per share less than the Value of a REIT Share
on the record date for such distribution (each a “Distributed Right”), then, as
of the distribution date of such Distributed Rights or, if later, the time such
Distributed Rights become exercisable, the Adjustment Factor shall be adjusted
by multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date (or, if later, the date such Distributed Rights become
exercisable) plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date (or, if later, the date such
Distributed Rights become exercisable) plus a fraction (1) the numerator of
which is the maximum number of REIT Shares purchasable under such Distributed
Rights times the minimum purchase price per REIT Share under such Distributed
Rights and (2) the denominator of which is the Value of a REIT Share as of the
record date (or, if later, the date such Distributed Rights become exercisable);
provided, however, that, if any such Distributed Rights expire or become no
longer exercisable, then the Adjustment Factor shall be adjusted, effective
retroactive to the date of distribution of the Distributed Rights, to reflect a
reduced maximum number of REIT Shares or any change in the minimum purchase
price for the purposes of the above fraction; and

(iii)

the General Partner shall, by dividend or otherwise, distribute to all holders
of its REIT Shares evidences of its indebtedness or assets (including
securities, but excluding any dividend or distribution referred to in
subsection (i) or (ii) above), which evidences of indebtedness or assets relate
to assets not received by the General Partner pursuant to a pro rata
distribution by the Partnership, then the Adjustment Factor shall be adjusted to
equal the amount determined by multiplying the Adjustment Factor in effect
immediately prior to the close of business as of the record date by a fraction
(a) the numerator of which shall be such Value of a REIT Share as of the record
date and (b) the denominator of which shall be the Value of a REIT Share as of
the record date less the then fair market value (as determined by the General
Partner, whose determination shall be conclusive) of the portion of the
evidences of indebtedness or assets so distributed applicable to one REIT Share.





-2-




--------------------------------------------------------------------------------

Notwithstanding the foregoing, no adjustments to the Adjustment Factor will be
made for any class or series of Partnership Interests to the extent that the
Partnership makes or effects any correlative distribution or payment to all of
the Partners holding Partnership Interests of such class or series, or effects
any correlative split or reverse split in respect of the Partnership Interests
of such class or series. Any adjustments to the Adjustment Factor shall become
effective immediately after such event, retroactive to the record date, if any,
for such event. For illustrative purposes, examples of adjustments to the
Adjustment Factor are set forth on Exhibit B attached hereto.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this Limited Partnership Agreement of Talon OP, L.P., as now
or hereafter amended, restated, modified, supplemented or replaced.

“Applicable Percentage” has the meaning set forth in Section 15.1(b) hereof.

“Appraisal” means, with respect to any assets, the written opinion of an
independent third party experienced in the valuation of similar assets, selected
by the General Partner. Such opinion may be in the form of an opinion by such
independent third party that the value for such property or asset as set by the
General Partner is fair, from a financial point of view, to the Partnership.

“Assignee” means a Person to whom a Partnership Interest has been Transferred in
a manner permitted under this Agreement, but who has not become a Substituted
Limited Partner, and who has the rights set forth in Section 11.5 hereof.

“Available Cash” means the amount of cash available for distribution to the
Partners, as determined by the General Partner, in its discretion, taking into
consideration necessary reserves for making investments and paying obligations
of the Partnership and also taking into account that the General Partner, as a
REIT, is obligated to make certain distributions so as to maintain its REIT
status and to avoid corporate-level taxes.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized by law to close.

“Capital Account” means, with respect to any Partner, the capital account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

(i)

To each Partner’s Capital Account, there shall be added such Partner’s Capital
Contributions, such Partner’s distributive share of Net Income and any items in
the nature of income or gain that are specially allocated pursuant to
Section 6.3 hereof, and the amount of any Partnership liabilities assumed by
such Partner or that are secured by any property distributed to such Partner.

(ii)

From each Partner’s Capital Account, there shall be subtracted the amount of
cash and the Gross Asset Value of any Partnership property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof, and the amount of any
liabilities of such Partner assumed by the Partnership or that are secured by
any property contributed by such Partner to the Partnership (except to the
extent already reflected in the amount of such Partner’s Capital Contribution).





-3-




--------------------------------------------------------------------------------



(iii)

In the event any interest in the Partnership is Transferred in accordance with
the terms of this Agreement (which Transfer does not result in the termination
of the Partnership for U.S. federal income tax purposes), the transferee shall
succeed to the Capital Account of the transferor to the extent that it relates
to the Transferred interest.

(iv)

In determining the amount of any liability for purposes of subsections (i) and
(ii) hereof, there shall be taken into account Code Section 752(c) and any other
applicable provisions of the Code and Regulations.

(v)

The provisions of this Agreement relating to the maintenance of Capital Accounts
are intended to comply with Regulations promulgated under Section 704 of the
Code, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall determine that it is necessary or
prudent to modify the manner in which the Capital Accounts are maintained in
order to comply with such Regulations, the General Partner may make such
modification, provided that such modification is not likely to have any material
effect on the amounts distributable to any Partner pursuant to Article 13 hereof
upon the dissolution of the Partnership. The General Partner may, in its sole
discretion, (a) make any adjustments that are necessary or appropriate to
maintain equality between the Capital Accounts of the Partners and the amount of
Partnership capital reflected on the Partnership’s balance sheet, as computed
for book purposes, in accordance with Regulations Section 1.704-1(b)(2)(iv)(q)
and (b) make any appropriate modifications in the event that unanticipated
events might otherwise cause this Agreement not to comply with Regulations
Section 1.704-1(b) or Section 1.704-2.

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any Contributed Property that such Partner
contributes or is deemed to contribute to the Partnership pursuant to Article 4
hereof.

“Capital Share” means a share of any class or series of stock of the General
Partner now or hereafter authorized other than a REIT Share.

“Cash Amount” means an amount of cash equal to the product of (i) the Value of a
REIT Share and (ii) the REIT Shares Amount determined as of the applicable
Valuation Date.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed with the Minnesota Secretary of State, as amended from time to time in
accordance with the terms hereof and the Act.

“Charity” means an entity described in Section 501(c)(3) of the Code or any
trust all the beneficiaries of which are such entities.

“Charter” means the Articles of Incorporation of the General Partner filed with
the Utah Secretary of State, and all amendments, supplements and restatements
thereof.

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific Section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of future law.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article 14 hereof. The terms
“Consented” and “Consenting” have correlative meanings.





-4-




--------------------------------------------------------------------------------

“Consent of the General Partner” means the Consent of the sole General Partner,
which Consent, except as otherwise specifically required by this Agreement, may
be obtained prior to or after the taking of any action for which it is required
by this Agreement and may be given or withheld by the General Partner in its
sole and absolute discretion.

“Consent of the Limited Partners” means the Consent of a Majority in Interest of
the Limited Partners, which Consent shall be obtained prior to the taking of any
action for which it is required by this Agreement and, except as otherwise
provided in this Agreement, may be given or withheld by each Limited Partner in
its sole and absolute discretion.

“Consent of the Partners” means the Consent of the General Partner and the
Consent of the Limited Partners, which Consent shall be obtained prior to the
taking of any action for which it is required by this Agreement and, except as
otherwise provided in this Agreement, may be given or withheld by the General
Partner or the Limited Partners in their sole and absolute discretion; provided,
however, that, if any such action affects only certain classes or series of
Partnership Interests, “Consent of the Partners” means the Consent of the
General Partner and the Consent of a Majority in Interest of the Partners of the
affected classes or series of Partnership Interests.

“Contributed Property” means each Property other than cash contributed or deemed
contributed to the Partnership.

“Contribution Agreement” means that certain Contribution Agreement of even date
herewith between the Partnership, the General Partner and the Original Limited
Partners.

“Controlled Entity” means, as to any Partner, (a) any corporation more than
fifty percent (50%) of the outstanding voting stock of which is owned by such
Partner or such Partner’s Family Members or Affiliates, (b) any trust, whether
or not revocable, of which such Partner or such Partner’s Family Members or
Affiliates are the sole beneficiaries, (c) any partnership of which such Partner
or its Affiliates are the managing partners and in which such Partner, such
Partner’s Family Members or Affiliates hold partnership interests representing
at least twenty-five percent (25%) of such partnership’s capital and profits,
and (d) any limited liability company of which such Partner or its Affiliates
are the managers and in which such Partner, such Partner’s Family Members or
Affiliates hold membership interests representing at least twenty-five percent
(25%) of such limited liability company’s capital and profits.

“Cut-Off Date” means the third (3rd) Business Day after the General Partner’s
receipt of a Notice of Redemption.

“Debt” means, as to any Person, as of any date of determination: (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of obligations by such Person; and (iii) lease obligations of such
Person that, in accordance with generally accepted accounting principles, should
be capitalized.

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
other period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.





-5-




--------------------------------------------------------------------------------

“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Code Section 856(i)(2)) of such Person,
(ii) any entity treated as a disregarded entity for federal income tax purposes
with respect to such Person, or (iii) any grantor trust if the sole owner of the
assets of such trust for federal income tax purposes is such Person.

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

“Equity Plan” means any stock or equity purchase plan, restricted stock or
equity plan or other similar equity compensation plan now or hereafter adopted
by the Partnership or the General Partner.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Family Members” means, as to a Person that is an individual, such Person’s
spouse, ancestors, descendants (whether by blood or by adoption or
step-descendants by marriage), brothers and sisters, nieces and nephews and
inter vivos or testamentary trusts (whether revocable or irrevocable) of which
only such Person and his or her spouse, ancestors, descendants (whether by blood
or by adoption or step-descendants by marriage), brothers and sisters and nieces
and nephews are beneficiaries.

“Final Adjustment” has the meaning set forth in Section 10.3(b)(ii) hereof.

“Flow-Through Partners” has the meaning set forth in Section 11.6(d)hereof.

“Flow-Through Entity” has the meaning set forth in Section 11.6(d) hereof.

“Formation Date” has the meaning set forth in the Recitals.

“Funding Debt” means any Debt incurred by or on behalf of the General Partner
for the purpose of providing funds to the Partnership.

“General Partner” means GUIDE HOLDINGS, INC., a Utah corporation, and its
successors and assigns as a general partner of the Partnership, in each case,
that is admitted from time to time to the Partnership as a general partner
pursuant to the Act and this Agreement and is listed as a general partner on
Exhibit A, as such Exhibit A may be amended from time to time, in such Person’s
capacity as a general partner of the Partnership.

“General Partner Interest” means the entire Partnership Interest held by a
General Partner, which Partnership Interest may be expressed as a number of
Partnership Common Units, Partnership Preferred Units or any other Partnership
Units.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)

The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset on the date of
contribution, as determined by the General Partner and agreed to by the
contributing Partner; provided, however, that if the contributing Partner is an
Affiliate of the General Partner, such gross asset value shall be determined by
Appraisal.

(b)

The Gross Asset Values of all Partnership assets immediately prior to the
occurrence of any event described in clauses (i) through (v) below shall be
adjusted to equal their respective gross fair market values, as determined by
the General Partner using such reasonable method of valuation as it may adopt,
as of the following times:





-6-




--------------------------------------------------------------------------------



(i)

the acquisition of an additional interest in the Partnership (other than in
connection with the execution of this Agreement but including, without
limitation, acquisitions pursuant to Section 4.2 hereof or contributions or
deemed contributions by the General Partner pursuant to Section 4.2 hereof) by a
new or existing Partner in exchange for more than a de minimis Capital
Contribution, if the General Partner reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

(ii)

the distribution by the Partnership to a Partner of more than a de minimis
amount of Partnership property as consideration for an interest in the
Partnership if the General Partner reasonably determines that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Partners in the Partnership;

(iii)

the liquidation of the Partnership within the meaning of Regulations
Section 1.704-1(b)(2)(ii)(g);

(iv)

the grant of an interest in the Partnership (other than a de minimis interest)
as consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner acting in a partner capacity, or by a new
Partner acting in a partner capacity or in anticipation of becoming a Partner of
the Partnership, if the General Partner reasonably determines that such
adjustment is necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership; and

(v)

at such other times as the General Partner shall reasonably determine necessary
or advisable in order to comply with Regulations Sections 1.704-1(b) and
1.704-2.

(c)

The Gross Asset Value of any Partnership asset distributed to a Partner shall be
the gross fair market value of such asset on the date of distribution, as
determined by the distributee and the General Partner; provided, however, that
if the distributee is the General Partner or if the distributee and the General
Partner cannot agree on such a determination, such gross fair market value shall
be determined by Appraisal.

(d)

The Gross Asset Values of Partnership assets shall be increased (or decreased)
to reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subsection (d) to the extent that
the General Partner reasonably determines that an adjustment pursuant to
subsection (b) above is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e)

If the Gross Asset Value of a Partnership asset has been determined or adjusted
pursuant to subsection (a), subsection (b) or subsection (d) above, such Gross
Asset Value shall thereafter be adjusted by the Depreciation taken into account
with respect to such asset for purposes of computing Net Income and Net Losses.

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“Holder” means either (a) a Partner or (b) an Assignee owning a Partnership
Interest.





-7-




--------------------------------------------------------------------------------

“Incapacity” or “Incapacitated” means: (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, for the corporation or the revocation of its charter; (iii) as to
any Partner that is a partnership, the dissolution and commencement of winding
up of the partnership; (iv) as to any Partner that is an estate, the
distribution by the fiduciary of the estate’s entire interest in the
Partnership; (v) as to any trustee of a trust that is a Partner, the termination
of the trust (but not the substitution of a new trustee); or (vi) as to any
Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief of such Partner under any bankruptcy, insolvency or other similar law now
or hereafter in effect, (b) the Partner is adjudged as bankrupt or insolvent, or
a final and non-appealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect has been entered against the Partner,
(c) the Partner executes and delivers a general assignment for the benefit of
the Partner’s creditors, (d) the Partner files an answer or other pleading
admitting or failing to contest the material allegations of a petition filed
against the Partner in any proceeding of the nature described in clause (b)
above, (e) the Partner seeks, consents to or acquiesces in the appointment of a
trustee, receiver or liquidator for the Partner or for all or any substantial
part of the Partner’s properties, (f) any proceeding seeking liquidation,
reorganization or other relief of or against a Partner under any bankruptcy,
insolvency or other similar law now or hereafter in effect has not been
dismissed within one hundred twenty (120) days after the commencement thereof,
(g) the appointment without the Partner’s consent or acquiescence of a trustee,
receiver or liquidator if the appointment has not been vacated or stayed within
ninety (90) days of such appointment, or (h) an appointment referred to in
clause (g) above is not vacated within ninety (90) days after the expiration of
any stay of such appointment.

“Indemnitee” means (i) any Person made, or threatened to be made, a party to a
proceeding by reason of its status as (a) the General Partner, or (b) a director
of the General Partner or an officer or employee of the Partnership or the
General Partner, and (ii) such other Persons (including Affiliates of the
General Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.

“IRS” means the United States Internal Revenue Service.

“Limited Partner” means the Original Limited Partners and any other Person that
is admitted from time to time to the Partnership as a limited partner pursuant
to the Act and this Agreement and is listed as a limited partner on Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, including
any Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a limited partner of the Partnership.

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such holder to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidator” has the meaning set forth in Section 13.2(a) hereof.

“Majority in Interest of the Limited Partners” means Limited Partners (other
than any Limited Partner fifty percent (50%) or more of whose equity is owned,
directly or indirectly, by the General Partner unless they are the only Limited
Partners) holding in the aggregate Percentage Interests that are greater than
fifty percent (50%) of the aggregate Percentage Interests of all such Limited
Partners entitled to Consent to or withhold Consent from a proposed action.

“Majority in Interest of the Partners” means Partners holding in the aggregate
Percentage Interests that are greater than fifty percent (50%) of the aggregate
Percentage Interests of all Partners entitled to Consent to or withhold Consent
from a proposed action.





-8-




--------------------------------------------------------------------------------

“Market Price” has the meaning set forth in the definition of “Value.”

“Minnesota Courts” has the meaning set forth in Section 15.9(b) hereof.

“Net Income” or “Net Loss” means, for each Partnership Year or other applicable
period, an amount equal to the Partnership’s taxable income or loss for such
year or other applicable period, determined in accordance with Code
Section 703(a) (for this purpose, all items of income, gain, loss or deduction
required to be stated separately pursuant to Code Section 703(a)(1) shall be
included in taxable income or loss), with the following adjustments:

(a)

Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Net Income (or Net Loss) pursuant to
this definition of “Net Income” or “Net Loss” shall be added to (or subtracted
from, as the case may be) such taxable income (or loss);

(b)

Any expenditure of the Partnership described in Code Section 705(a)(2)(B) or
treated as a Code Section 705(a)(2)(B) expenditure pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in computing
Net Income (or Net Loss) pursuant to this definition of “Net Income” or “Net
Loss,” shall be subtracted from (or added to, as the case may be) such taxable
income (or loss);

(c)

In the event the Gross Asset Value of any Partnership asset is adjusted pursuant
to subsection (b) or subsection (c) of the definition of “Gross Asset Value,”
the amount of such adjustment shall be taken into account as gain or loss from
the disposition of such asset for purposes of computing Net Income or Net Loss;

(d)

Gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for federal income tax purposes shall be computed by
reference to the Gross Asset Value of the property disposed of, notwithstanding
that the adjusted tax basis of such property differs from its Gross Asset Value;

(e)

In lieu of the depreciation, amortization and other cost recovery deductions
that would otherwise be taken into account in computing such taxable income or
loss, there shall be taken into account Depreciation for such Partnership Year
or other applicable period;

(f)

To the extent that an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Net Income or Net Loss; and

(g)

Notwithstanding any other provision of this definition of “Net Income” or “Net
Loss,” any item that is specially allocated pursuant to Section 6.3 hereof shall
not be taken into account in computing Net Income or Net Loss. The amounts of
the items of Partnership income, gain, loss or deduction available to be
specially allocated pursuant to Section 6.3 hereof shall be determined by
applying rules analogous to those set forth in this definition of “Net Income”
or “Net Loss.”

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares or Preferred Shares, excluding grants under the Stock Option Plans, or
(ii) any Debt issued by the General Partner that provides any of the rights
described in clause (i).





-9-




--------------------------------------------------------------------------------

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Sections 1.704-2(b)(3) and 1.752-1(a)(2).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit C attached to this Agreement.

“Optionee” means a Person to whom a stock option is granted under any Stock
Option Plan.

“Original Limited Partner” means any Person that is an initial Limited Partner
as a result of an initial Capital Contribution made pursuant to the Contribution
Agreement and does not include any Assignee or other transferee, including,
without limitation, any Substituted Limited Partner succeeding to all or any
part of the Partnership Interest of any such Person.

“Ownership Limit” means the restriction or restrictions on the ownership and
transfer of stock of the General Partner imposed under the Charter.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(1), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed and continued under the Act
and continued pursuant to this Agreement, and any successor thereto.

“Partnership Common Unit” or “Common Unit” means a fractional, undivided share
of the Partnership Interests of all Partners issued pursuant to Sections 4.1 and
4.2 hereof, but does not include any Partnership Preferred Unit or any other
Partnership Unit specified in a Partnership Unit Designation as being other than
a Partnership Common Unit; provided that the General Partner Interest and the
Limited Partner Interests shall have the differences in rights and privileges as
specified in this Agreement.

“Partnership Employee” means an employee or other service provider of the
Partnership or of a Subsidiary of the Partnership, if any, acting in such
capacity.

“Partnership Equivalent Units” has the meaning set forth in Section 4.7(a)
hereof.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or a General Partner and includes any and all benefits
to which the holder of such a Partnership Interest may be entitled as provided
in this Agreement, together with all obligations of such Person to comply with
the terms and provisions of this Agreement. There may be one or more classes or
series of Partnership Interests. A Partnership Interest may be expressed as a
number of Partnership Common Units, Partnership Preferred Units or other
Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).





-10-




--------------------------------------------------------------------------------

“Partnership Preferred Unit” means a fractional, undivided share of the
Partnership Interests that the General Partner has authorized and caused the
Partnership to issue pursuant to Section 4.1, 4.2 or 4.3 hereof that has
distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the Partnership Common Units.

“Partnership Record Date” means the record date established by the General
Partner for a distribution pursuant to Section 5.1 hereof, which record date
shall generally be the same as the record date established by the General
Partner for a distribution to its stockholders of some or all of its portion of
such distribution.

“Partnership Unit” means a Partnership Common Unit, a Partnership Preferred Unit
or any other unit of the fractional, undivided share of the Partnership
Interests that the General Partner has authorized and caused the Partnership to
issue pursuant to this Agreement; provided, however, that Partnership Units
comprising a General Partner Interest or a Limited Partner Interest shall have
the differences in rights and privileges as specified in this Agreement.

“Partnership Unit Designation” means a description of the terms of such
Partnership Preferred Units as described in and referred to as a “Preferred Unit
Designation” in Section 4.2(a). The terms set forth in a Preferred Unit
Designation with respect to a particular Partnership Preferred Unit shall
determine the special rights, privileges and obligations of such Partnership
Preferred Unit.

“Partnership Year” has the meaning set forth in Section 9.2.

“Percentage Interest” means, with respect to each Partner, the fraction,
expressed as a percentage, the numerator of which is the aggregate number of
Partnership Units of all classes and series held by such Partner and the
denominator of which is the total number of Partnership Units of all classes and
series held by all Partners; provided, however, that, to the extent applicable
in context, the term “Percentage Interest” means, with respect to a Partner, the
fraction, expressed as a percentage, the numerator of which is the aggregate
number of Partnership Units of a specified class or series (or specified group
of classes and/or series) held by such Partner and the denominator of which is
the total number of Partnership Units of such specified class or series (or
specified group of classes and/or series) held by all Partners.

“Permitted Transfer” has the meaning set forth in Section 11.3(a) hereof.

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

“Pledge” has the meaning set forth in Section 11.3(a) hereof.

“Preferred Share” means a share of stock of the General Partner of any class or
series now or hereafter authorized or reclassified that has dividend rights, or
rights upon liquidation, winding up and dissolution, that are superior or prior
to the REIT Shares.

“Properties” means any assets and property of the Partnership such as, but not
limited to, interests in real property and personal property, including, without
limitation, fee interests, interests in ground leases, easements and rights of
way, interests in limited liability companies, joint ventures or partnerships,
interests in mortgages, and Debt instruments as the Partnership may hold from
time to time and “Property” means any one such asset or property.

“Qualified DRIP/COPP” means a dividend reinvestment plan or a cash option
purchase plan of the General Partner that permits participants to acquire REIT
Shares using the proceeds of dividends paid by the General Partner or cash of
the participant, respectively; provided, however, that if such shares are
offered at a discount, such discount must (i) be designed to pass along to the
stockholders of the General Partner the savings enjoyed by the General Partner
in connection with the avoidance of stock issuance costs and (ii) not exceed 5%
of the value of each REIT Share purchased, as computed under the terms of such
plan.





-11-




--------------------------------------------------------------------------------

“Qualified Transferee” means an “accredited investor” as defined in Rule 501
promulgated under the Securities Act.

“Qualifying Party” means (a) a Limited Partner, (b) an Assignee or (c) a Person,
including a lending institution as the pledgee of a Pledge, who is the
transferee of a Limited Partner Interest in a Permitted Transfer; provided,
however, that a Qualifying Party shall not include the General Partner.

“Redemption” has the meaning set forth in Section 15.1(a) hereof.

“Regulations” means the income tax regulations under the Code, whether such
regulations are in proposed, temporary or final form, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.3(a)(viii)
hereof.

“REIT” means a real estate investment trust qualifying under Code Section 856.

“REIT Partner” means (a) the General Partner or any Affiliate of the General
Partner to the extent such Person has in place an election to qualify as a REIT
and, (b) any Disregarded Entity with respect to any such Person.

“REIT Payment” has the meaning set forth in Section 15.12 hereof.

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

“REIT Share” means a share of common stock of the General Partner, par value
$0.01 per share (but shall not include any additional series or class of the
General Partner’s common stock created after the date of this Agreement).

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor; provided,
however, that, in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner.

“Related Party” means, with respect to any Person, any other Person whose
ownership of shares of the General Partner’s capital stock would be attributed
to the first such Person under Code Section 544 (as modified by Code
Section 856(h)(1)(B)) or Code Section 318(a) (as modified by Code
Section 856(d)(5)).

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

“Safe Harbors” has the meaning set forth in Section 11.6(d) hereof.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute thereto, and the rules and regulations of the SEC promulgated
thereunder.

“Special Redemption” has the meaning set forth in Section 15.1(a) hereof.





-12-




--------------------------------------------------------------------------------

“Specified Redemption Date” means the last Business Day of a calendar month
during which the General Partner receives a Notice of Redemption from a Limited
Partner; provided, however, that no Specified Redemption Date shall occur during
the first Twelve-Month Period (except pursuant to a Special Redemption).

“Stock Option Plans” means any equity option plan now or hereafter adopted by
the Partnership or the General Partner.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person; provided, however, that, with respect to the Partnership, “Subsidiary”
means solely a partnership or limited liability company (taxed, for federal
income tax purposes, as a partnership or as a Disregarded Entity and not as an
association or publicly traded partnership taxable as a corporation) of which
the Partnership is a member or any “taxable REIT subsidiary” of the General
Partner in which the Partnership owns shares of stock, unless the ownership of
shares of stock of a corporation or other entity (other than a “taxable REIT
subsidiary”) will not jeopardize the General Partner’s status as a REIT or the
status of any Affiliate of the General Partner as a “qualified REIT subsidiary”
(within the meaning of Code Section 856(i)(2)), in which event the term
“Subsidiary” shall include such corporation or other entity.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to (i) Section 11.4 hereof or (ii) any
Partnership Unit Designation.

“Surviving Partnership” has the meaning set forth in Section 11.3(b)(ii) hereof.

“Tax Items” has the meaning set forth in Section 6.4(a) hereof.

“Tendered Units” has the meaning set forth in Section 15.1(a) hereof.

“Tendering Party” has the meaning set forth in Section 15.1(a) hereof.

“Termination Transaction” has the meaning set forth in Section 11.3(b) hereof.

“Transfer” means any sale, assignment, bequest, conveyance, devise, gift
(outright or in trust), Pledge, encumbrance, hypothecation, mortgage, exchange,
transfer or other disposition or act of alienation, whether voluntary,
involuntary or by operation of law; provided, however, that when the term is
used in Article 11 hereof, except as otherwise expressly provided, “Transfer”
does not include (a) any Redemption of Partnership Common Units by the
Partnership, or acquisition of Tendered Units by the General Partner, pursuant
to Section 15.1 hereof or (b) any redemption of Partnership Units pursuant to
any Partnership Unit Designation. The terms “Transferred” and “Transferring”
have correlative meanings.

“Twelve-Month Period” means (a) as to any Partnership Common Units held by an
Original Limited Partner as of the date of this Agreement, or any Assignee of
such Original Limited Partner that is a Qualifying Party, a twelve-month period
ending on the day before the first anniversary of the date of this Agreement and
(b) as to any other Partnership Common Units held by a Qualifying Party, a
twelve-month period ending on the day before the first anniversary of such
Qualifying Party’s first becoming a Holder of such Partnership Common Units;
provided, however, that the General Partner may, in its sole and absolute
discretion, by written agreement with a Qualifying Party, shorten or lengthen
the Twelve-Month Period to a period of shorter or longer than twelve (12) months
with respect to a Qualifying Party other than an Original Limited Partner or an
Assignee of an Original Limited Partner.

“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption pursuant to Section 15.1 herein, or such other date as specified
herein, or, if such date is not a Business Day, the immediately preceding
Business Day.





-13-




--------------------------------------------------------------------------------

“Value” means, on any Valuation Date with respect to a REIT Share, the average
of the daily Market Prices for ten (10) consecutive trading days immediately
preceding the Valuation Date (except that the Market Price for the trading day
immediately preceding the date of exercise of a stock option under any Stock
Option Plans shall be substituted for such average of daily market prices for
purposes of Section 4.4 hereof). The term “Market Price” on any date means, with
respect to any class or series of outstanding REIT Shares, the last sale price
for such REIT Shares, regular way, or, in case no such sale takes place on such
day, the average of the closing bid and asked prices, regular way, for such REIT
Shares, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
New York Stock Exchange or, if such REIT Shares are not listed or admitted to
trading on the New York Stock Exchange, the last sale price for such REIT
Shares, regular way, or in case no such sale takes place on such date, the
average of the closing bid and asked prices, regular way as reported on the
principal consolidated transaction reporting system with respect to securities
listed on the principal national securities exchange on which such REIT Shares
are listed or admitted to trading unless that national securities exchange is
the NASDAQ Stock Market, in which case “Market Price” means the last sale price
for such REIT Shares, regular way, as reported on the consolidated transaction
reporting system with respect to securities listed on the NASDAQ Stock Market,
or in case no such sales takes place on such date, the average of the high
closing bid and low closing asked prices or, if such REIT Shares are not listed
or admitted to trading on any national securities exchange, the last quoted
price, or, if not so quoted, the average of the high closing bid and low closing
asked prices in the over-the-counter market, as reported by the principal
automated quotation system on which REIT Shares are quoted or, if such REIT
Shares are not quoted by any such organization, the average of the closing bid
and asked prices as furnished by a professional market maker making a market in
such REIT Shares selected by the board of directors of the General Partner or,
in the event that no trading price is available for such REIT Shares, the fair
market value of the REIT Shares, as determined by the board of directors of the
General Partner. In the event that the REIT Shares Amount includes Rights that a
holder of REIT Shares would be entitled to receive, then the Value of such
Rights shall be determined by the General Partner on the basis of such
quotations and other information as it considers appropriate.

“Vesting Date” has the meaning set forth in Section 4.4(c)(ii) hereof.

ARTICLE 2
ORGANIZATIONAL MATTERS

Section 2.1.

Formation. The Partnership is a limited partnership formed pursuant to the
provisions of the Act and upon the terms and subject to the conditions set forth
in this Agreement.  Except as expressly provided herein to the contrary, the
rights and obligations of the Partners and the administration and termination of
the Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.

Section 2.2.

Name. The name of the Partnership is “Talon OP, L.P.” The Partnership’s business
may be conducted under any other name or names deemed advisable by the General
Partner, including the name of the General Partner or any Affiliate thereof. The
words “Limited Partnership,” “L.P.,” “Ltd.” or similar words or letters shall be
included in the Partnership’s name where necessary for the purposes of complying
with the laws of any jurisdiction that so requires. The General Partner in its
sole and absolute discretion may change the name of the Partnership at any time
and from time to time and shall notify the Partners of such change in the next
regular communication to the Partners.

Section 2.3.

Minnesota Office and Resident Agent; Principal Office

. The address of the registered office of the Partnership in the State of
Minnesota shall be located at such place within the State of Minnesota as the
General Partner may from time to time designate, and the resident agent of the
Partnership in the State of Minnesota shall be such resident of the State of
Minnesota as the General Partner may from time to time designate. The principal
office of the Partnership is located at ___________________, __________,
Minnesota _____, or such other place as the General Partner may from time to
time designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Minnesota
as the General Partner deems advisable.





-14-




--------------------------------------------------------------------------------



Section 2.4.

Power of Attorney.

(a)

Each Limited Partner and Assignee hereby irrevocably constitutes and appoints
the General Partner, any Liquidator, and authorized officers and
attorneys-in-fact of each, and each of those acting singly, in each case with
full power of substitution, as its true and lawful agent and attorney-in-fact,
with full power and authority in its name, place and stead to:

(i)

execute, swear to, seal, acknowledge, deliver, file and record in the
appropriate public offices: (A) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereof) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Minnesota
and in all other jurisdictions in which the Partnership may conduct business or
own property; (B) all instruments that the General Partner or any Liquidator
deems appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (C) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (D) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (E) all instruments
relating to the admission, acceptance, withdrawal, removal or substitution of
any Partner pursuant to the terms of this Agreement or the Capital Contribution
of any Partner; and (F) all certificates, documents and other instruments
relating to the determination of the rights, preferences and privileges relating
to Partnership Interests; and

(ii)

execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or any Liquidator to amend this Agreement except in accordance with Section 14.2
hereof or as may be otherwise expressly provided for in this Agreement.





-15-




--------------------------------------------------------------------------------



(b)

The foregoing power of attorney is hereby declared to be irrevocable and a
special power coupled with an interest, in recognition of the fact that each of
the Limited Partners and Assignees will be relying upon the power of the General
Partner or the Liquidator to act as contemplated by this Agreement in any filing
or other action by it on behalf of the Partnership, and it shall survive and not
be affected by the subsequent Incapacity of any Limited Partner or Assignee and
the Transfer of all or any portion of such Person’s Partnership Interest and
shall extend to such Person’s heirs, successors, assigns and personal
representatives. Each such Limited Partner and Assignee hereby agrees to be
bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner and Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner and Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
the Liquidator’s request therefor, such further designation, powers of attorney
and other instruments as the General Partner or the Liquidator (as the case may
be) deems necessary to effectuate this Agreement and the purposes of the
Partnership. Notwithstanding anything else set forth in this Section 2.4(b), no
Limited Partner shall incur any personal liability for any action of the General
Partner or the Liquidator taken under such power of attorney.

Section 2.5.

Term. The term of the Partnership commenced on the Formation Date and shall
continue indefinitely unless the Partnership is dissolved sooner pursuant to the
provisions of Article 13 hereof or as otherwise provided by law.

Section 2.6.

Partnership Interests Are Securities. All Partnership Interests shall be
securities within the meaning of, and governed by, (i) Article 8 of the
Minnesota Uniform Commercial Code and (ii) Article 8 of the Uniform Commercial
Code of any other applicable jurisdiction.

Section 2.7.

Certificates for Partnership Interests. The General Partner may, in its
discretion, issue certificates to evidence the Partnership Interests. Any such
certificates shall be executed by the General Partner and shall be in such form
(and contain such legends) as determined by the General Partner.

ARTICLE 3
PURPOSE

Section 3.1.

Purpose and Business. The purpose and nature of the Partnership is to conduct
any business, enterprise or activity permitted by or under the Act, including,
without limitation, (i) to conduct the business of acquisition, ownership,
construction, reconstruction, development, redevelopment, alteration,
improvement, maintenance, operation, sale, leasing, transfer, encumbrance,
conveyance and exchange of the Properties, (ii) to acquire and invest in any
securities and/or loans relating to the Properties, (iii) to enter into any
partnership, joint venture, business trust arrangement, limited liability
company or other similar arrangement to engage in any business permitted by or
under the Act, or to own interests in any entity, including any Subsidiary,
engaged in any business permitted by or under the Act, and (iv) to do anything
necessary or incidental to the foregoing.

Section 3.2.

Powers.

(a)

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership including, without limitation, full
power and authority, directly or through its ownership interest in other
entities, to enter into, perform and carry out contracts of any kind, to borrow
and lend money and to issue evidence of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, to acquire, own, manage, improve
and develop real property and lease, sell, transfer and dispose of real
property.





-16-




--------------------------------------------------------------------------------



(b)

Notwithstanding any other provision in this Agreement, the General Partner shall
cause the Partnership not to take, or to refrain from taking, any action that,
in the judgment of the General Partner, in its sole and absolute discretion,
(i) could adversely affect the ability of the General Partner to continue to
qualify as a REIT, (ii) could subject the General Partner to any taxes under
Code Section 857 or Code Section 4981 or any other related or successor
provision under the Code, (iii) could violate any law or regulation of any
governmental body or agency having jurisdiction over the General Partner, its
securities or the Partnership or (iv) could cause the General Partner not to be
in compliance in all material respects with any covenants, conditions or
restrictions now or hereafter placed upon the General Partner pursuant to an
agreement to which it is a party, unless, in any such case, such action (or
inaction) under clause (i), clause (ii), clause (iii) or clause (iv) above shall
have been specifically Consented to by the General Partner.

Section 3.3.

Partnership Only for Purposes Specified. The Partnership shall be a limited
partnership only for the purposes specified in Section 3.1 hereof, and this
Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners or any other Persons with respect to any
activities whatsoever other than the activities within the purposes of the
Partnership as specified in Section 3.1 hereof. Except as otherwise provided in
this Agreement, no Partner shall have any authority to act for, bind, commit or
assume any obligation or responsibility on behalf of the Partnership, its
properties or any other Partner. No Partner, in its capacity as a Partner under
this Agreement, shall be responsible or liable for any indebtedness or
obligation of another Partner, nor shall the Partnership be responsible or
liable for any indebtedness or obligation of any Partner, incurred either before
or after the execution and delivery of this Agreement by such Partner, except as
to those responsibilities, liabilities, indebtedness or obligations incurred
pursuant to and as limited by the terms of this Agreement and the Act.

Section 3.4.

Authority; Obligations. Except as otherwise provided in this Agreement, no
Partner shall have any authority to act for, bind, commit or assume any
obligation or responsibility on behalf of the Partnership, its Properties or any
other Partner. No Partner, in its capacity as a Partner under this Agreement,
shall be responsible or liable for any indebtedness or obligation of another
Partner, nor shall the Partnership be responsible or liable for any indebtedness
or obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred by such Partner pursuant to
and as limited by the terms of this Agreement and the Act.

ARTICLE 4
CAPITAL CONTRIBUTIONS

Section 4.1.

Admission and Capital Contributions of the Partners. The Persons listed on
Exhibit A attached hereto are hereby admitted as the Original Limited Partners
of the Partnership. The General Partner and the Limited Partners are making
Capital Contributions of interests in limited liability companies (and the
assets owned directly or indirectly by such entities) to the Partnership and are
being issued Partnership Common Units, as specified in the Contribution
Agreement. After the completion of all of the foregoing contributions, each
Partner will own Partnership Units in the amount set forth for such Partner on
Exhibit A, as the same may be amended from time to time by the General Partner
to the extent necessary to reflect accurately sales, exchanges or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units, or similar events having an effect on a Partner’s ownership
of Partnership Units. Except as provided by law or in Section 4.2, 4.3, or 10.4
hereof, the Partners shall have no obligation or, except with the prior Consent
of the General Partner, right to make any additional Capital Contributions or
loans to the Partnership.





-17-




--------------------------------------------------------------------------------



Section 4.2.

Issuances of Additional Partnership Interests. Subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation:

(a)

General. The General Partner is hereby authorized to cause the Partnership to
issue additional Partnership Interests, in the form of Partnership Units, for
any Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner) or to other Persons, and to admit such Persons
as Additional Limited Partners, for such consideration and on such terms and
conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partner. Without
limiting the foregoing, the General Partner is expressly authorized to cause the
Partnership to issue Partnership Units (i) upon the conversion, redemption or
exchange of any Debt, Partnership Units or other securities issued by the
Partnership, (ii) for less than fair market value, (iii) in connection with any
merger of any other Person with the Partnership or a Subsidiary of the
Partnership and (iv) in consideration for services rendered to or for the
benefit of the Partnership. Any additional Partnership Interests may be issued
in one or more classes, or one or more series of any of such classes, with such
designations, preferences, conversion or other rights, voting powers or rights,
restrictions, limitations as to distributions, qualifications or terms or
conditions of redemption (including, without limitation, terms that may be
senior or otherwise entitled to preference over existing Partnership Units) as
shall be determined by the General Partner, in its sole and absolute discretion
without the approval of any Limited Partner, and set forth in a Partnership Unit
Designation thereafter attached to and made an exhibit to this Agreement, which
Partnership Unit Designation shall be an amendment to this Agreement and shall
be incorporated herein by this reference. Without limiting the generality of the
foregoing, the General Partner shall have authority to specify: (A) the
allocations of items of Partnership income, gain, loss, deduction and credit to
each such class or series of Partnership Interests; (B) the right of each such
class or series of Partnership Interests to share (on a pari passu, junior or
preferred basis) in Partnership distributions; (C) the rights of each such class
or series of Partnership Interests upon dissolution and liquidation of the
Partnership; (D) the voting rights, if any, of each such class or series of
Partnership Interests; (E) the conversion, redemption or exchange rights
applicable to each such class or series of Partnership Interests; and (F) any
vesting conditions applicable to such class or series of Partnership Interests.
In connection with the acquisition of properties from persons to whom the
Partnership issues Partnership Interests as part of the purchase price, in order
to preserve such persons’ tax deferral, the Partnership may contractually agree
not to sell or otherwise transfer the properties for a specified period of time,
or in some instances, not to sell or otherwise transfer the properties without
compensating the sellers of the properties for their loss of the tax deferral.
Upon the issuance of any additional Partnership Interest, the General Partner
shall amend Exhibit A and the books and records of the Partnership as
appropriate to reflect such issuance.

(b)

Issuances to the General Partner. No additional Partnership Units shall be
issued to the General Partner unless (i) the additional Partnership Units are
issued to all Partners in proportion to their respective Percentage Interests,
(ii) (A) the additional Partnership Units are (x) Partnership Common Units
issued in connection with an issuance of REIT Shares, or (y) Partnership
Equivalent Units (other than Partnership Common Units) issued in connection with
an issuance of Capital Shares, New Securities or other interests in the General
Partner (other than REIT Shares), and (B) the General Partner contributes to the
Partnership the cash proceeds or any other consideration received in connection
with the issuance of such REIT Shares, Capital Shares, New Securities or other
interests in the General Partner, (iii) the additional Partnership Units are
issued upon the conversion, redemption or exchange of Debt, Partnership Units or
other securities issued by the Partnership or (iv) the additional Partnership
Units are issued pursuant to Section 4.3(b), Section 4.3(e), Section 4.4 or
Section 4.5.

(c)

No Preemptive Rights. No Person, including, without limitation, any Partner or
Assignee, shall have any preemptive, preferential, participation or similar
right or rights to subscribe for or acquire any Partnership Interest.





-18-




--------------------------------------------------------------------------------



(d)

Acquisition of Limited Partner Interests by General Partner. Any Limited Partner
Interests acquired by the General Partner shall be automatically converted into
a General Partner Interest comprised of an identical number of Partnership Units
with the same terms as the class or series so acquired. Any Affiliates of the
General Partner may acquire Limited Partner Interests and shall, except as
expressly provided in this Agreement, be entitled to exercise all rights of a
Limited Partner relating to such Limited Partner Interests.

Section 4.3.

Additional Funds and Capital Contributions.

(a)

General. The General Partner may, at any time and from time to time, determine
that the Partnership requires additional funds (“Additional Funds”) for the
acquisition or development of additional Properties, for the redemption of
Partnership Units or for such other purposes as the General Partner may
determine, in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.3 without the
approval of any Limited Partner.

(b)

Additional Capital Contributions. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by accepting Capital Contributions
from any Partners or other Persons.

In connection with any such Capital Contribution (of cash or property), the
General Partner is hereby authorized to cause the Partnership from time to time
to issue additional Partnership Units (as set forth in Section 4.2 above) in
consideration therefor and the Percentage Interests of the General Partner and
the Limited Partners shall be adjusted to reflect the issuance of such
additional Partnership Units.

(c)

Loans by Third Parties. The General Partner, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt to any
Person (other than the General Partner) upon such terms as the General Partner
determines appropriate, including making such Debt convertible, redeemable or
exchangeable for Partnership Units or REIT Shares; provided, however, that the
Partnership shall not incur any such Debt if any Partner would be personally
liable for the repayment of such Debt (unless such Partner otherwise agrees).

(d)

General Partner Loans. The General Partner, on behalf of the Partnership, may
obtain any Additional Funds by causing the Partnership to incur Debt to the
General Partner if (i) such Debt is, to the extent permitted by law, on
substantially the same terms and conditions (including interest rate, repayment
schedule, and conversion, redemption, repurchase and exchange rights) as Funding
Debt incurred by the General Partner, the net proceeds of which are loaned to
the Partnership to provide such Additional Funds, or (ii) such Debt is on terms
and conditions no less favorable to the Partnership than would be available to
the Partnership from any third party; provided, however, that the Partnership
shall not incur any such Debt if any Partner would be personally liable for the
repayment of such Debt (unless such Partner otherwise agrees).





-19-




--------------------------------------------------------------------------------



(e)

Issuance of Securities by the General Partner. The General Partner shall not
issue any additional REIT Shares, Capital Shares or New Securities unless the
General Partner contributes the cash proceeds or any other consideration
received from the issuance of such additional REIT Shares, Capital Shares or New
Securities (as the case may be) and from the exercise of the rights contained in
any such additional Capital Shares or New Securities to the Partnership in
exchange for (x) in the case of an issuance of REIT Shares, Partnership Common
Units, or (y) in the case of an issuance of Capital Shares or New Securities,
Partnership Units with designations, preferences and other rights, terms and
provisions that are substantially the same as those of such Capital Shares or
New Securities; provided, however, that notwithstanding the foregoing, the
General Partner may issue REIT Shares, Capital Shares or New Securities
(A) pursuant to Section 4.4 or Section 15.1(b) hereof, (B) pursuant to a
dividend or distribution (including any stock split) of REIT Shares, Capital
Shares or New Securities to all of the holders of REIT Shares, Capital Shares or
New Securities (as the case may be), (C) upon a conversion, redemption or
exchange of Capital Shares, (D) upon a conversion, redemption, exchange or
exercise of New Securities, or (E) in connection with an acquisition of
Partnership Units or a property or other asset to be owned, directly or
indirectly, by the General Partner. In the event of any issuance of additional
REIT Shares, Capital Shares or New Securities by the General Partner, and the
contribution to the Partnership by the General Partner of the cash proceeds or
any other consideration received from such issuance (or property acquired with
such proceeds), if any, if the cash proceeds actually received by the General
Partner are less than the gross proceeds of such issuance as a result of any
underwriter’s discount or other expenses paid or incurred in connection with
such issuance, then the General Partner shall be deemed to have made a Capital
Contribution to the Partnership in the amount equal to the sum of the cash
proceeds of such issuance plus the amount of such underwriter’s discount and
other expenses paid by the General Partner (which discount and expense shall be
treated as an expense for the benefit of the Partnership for purposes of
Section 7.4). In the event that the General Partner issues any additional REIT
Shares, Capital Shares or New Securities and contributes the cash proceeds or
other consideration received from the issuance thereof to the Partnership, the
Partnership is expressly authorized to issue a number of Partnership Common
Units or Partnership Equivalent Units to the General Partner equal to the number
of REIT Shares, Capital Shares or New Securities so issued, divided by the
Adjustment Factor then in effect (and taking into account any underwriter’s
discount or other expenses in accordance with the preceding sentence), in
accordance with this Section 4.3(e) without any further act, approval or vote of
any Partner.

Section 4.4.

Stock Option Plans and Equity Plans.

(a)

Options Granted to Persons other than Partnership Employees. If at any time or
from time to time, in connection with any Stock Option Plan, a stock option
granted for REIT Shares to a Person other than a Partnership Employee is duly
exercised:

(i)

The General Partner, shall, as soon as practicable after such exercise, make a
Capital Contribution to the Partnership in an amount equal to the exercise price
paid to the General Partner by such exercising party in connection with the
exercise of such stock option.

(ii)

Notwithstanding the amount of the Capital Contribution actually made pursuant to
Section 4.4(a)(i) hereof, the General Partner shall be deemed to have
contributed to the Partnership as a Capital Contribution, in lieu of the Capital
Contribution actually made, in consideration of additional Partnership Common
Units, an amount equal to the Value of a REIT Share as of the date of exercise
multiplied by the number of REIT Shares then being issued in connection with the
exercise of such stock option.





-20-




--------------------------------------------------------------------------------



(iii)

The General Partner shall be issued a number of Common Units in consideration of
the deemed Capital Contribution as described in Section 4.4(a)(ii) hereof equal
to the number of REIT Shares then being issued divided by the Adjustment Factor
then in effect.

(b)

Options Granted to Partnership Employees. If at any time or from time to time,
in connection with any Stock Option Plan, a stock option granted for REIT Shares
to a Partnership Employee is duly exercised:

(i)

The General Partner shall sell to the Optionee, and the Optionee shall purchase
from the General Partner, a number of REIT Shares equal to the number of REIT
Shares the Optionee is entitled to receive pursuant to the exercise of the stock
option multiplied by (A) the exercise price payable by the Optionee in
connection with the exercise of such stock option divided by (B) the Value of
the REIT Shares that the Optionee is entitled to receive. The purchase price per
REIT Share for such sale of REIT Shares to the Optionee shall be the Value of a
REIT Share as of the date of exercise of such stock option.

(ii)

The General Partner shall sell to the Partnership (or if the Optionee is an
employee or other service provider of a Subsidiary of the Partnership, the
General Partner shall sell to such Subsidiary of the Partnership), and the
Partnership (or such Subsidiary, as applicable) shall purchase from the General
Partner, a number of REIT Shares equal to (A) the number of REIT Shares as to
which such stock option is being exercised less (B) the number of REIT Shares
sold pursuant to Section 4.4(b)(i) hereof. The purchase price per REIT Share for
such sale of REIT Shares to the Partnership (or such subsidiary) shall be the
Value of a REIT Share as of the date of exercise of such stock option.

(iii)

The Partnership shall transfer to the Optionee (or if the Optionee is an
employee or other service provider of a Subsidiary of the Partnership, the
Partnership shall transfer to such Subsidiary and such Subsidiary shall transfer
to the Optionee) at no additional cost, as additional compensation, the number
of REIT Shares described in Section 4.4(b)(ii) hereof.

(iv)

The General Partner shall, as soon as practicable after such exercise, make a
Capital Contribution to the Partnership of an amount equal to all proceeds
received (from whatever source, but excluding any payment in respect of payroll
taxes or other withholdings) by the General Partner in connection with the
exercise of such stock option. In consideration of such Capital Contribution,
the General Partner shall be issued a number of Common Units equal to the total
number of REIT Shares described in Sections 4.4(b)(i) and 4.4(b)(ii) divided by
the Adjustment Factor then in effect.

(c)

Stock Granted to Persons other than Partnership Employees. If at any time or
from time to time, in connection with any Equity Plan (other than a Stock Option
Plan), any REIT Shares are issued to a Person other than a Partnership Employee
in consideration for services performed for the General Partner:

(i)

The General Partner shall issue such number of REIT Shares as are to be issued
to such Person in accordance with the Equity Plan; and





-21-




--------------------------------------------------------------------------------



(ii)

On the date that the Value of such shares is includible in taxable income of
such Person or such other date as determined by the General Partner (the
“Vesting Date”), the following events shall be deemed to have occurred: (a) the
General Partner shall be deemed to have contributed the Value of such REIT
Shares to the Partnership as a Capital Contribution, and (b) the Partnership
shall issue to the General Partner on the Vesting Date a number of Common Units
equal to the number of newly issued REIT Shares divided by the Adjustment Factor
then in effect.

(d)

Stock Granted to Partnership Employees. If at any time or from time to time, in
connection with any Equity Plan (other than a Stock Option Plan), any REIT
Shares are issued to a Partnership Employee (including any REIT Shares that are
subject to forfeiture in the event such Partnership Employee terminates his
employment by the Partnership or the Partnership Subsidiaries) in consideration
for services performed for the Partnership or the Partnership Subsidiaries:

(i)

The General Partner shall issue such number of REIT Shares as are to be issued
to the Partnership Employee in accordance with the Equity Plan;

(ii)

On the Vesting Date, the following events shall be deemed to have occurred:
(A) the General Partner shall be deemed to have sold such REIT Shares to the
Partnership (or if the Partnership Employee is an employee or other service
provider of a Subsidiary of the Partnership, to such Subsidiary) for a purchase
price equal to the Value of such REIT Shares, (B) the Partnership (or such
Subsidiary) shall be deemed to have delivered the REIT Shares to the Partnership
Employee, (C) the General Partner shall be deemed to have contributed the
purchase price to the Partnership as a Capital Contribution, and (D) in the case
where the Partnership Employee is an employee of a Subsidiary of the
Partnership, the Partnership shall be deemed to have contributed such amount to
the capital of such Subsidiary; and

(iii)

The Partnership shall issue to the General Partner on the Vesting Date a number
of Common Units equal to the number of newly issued REIT Shares divided by the
Adjustment Factor then in effect in consideration for the Capital Contribution
described in Section 4.4(d)(ii)(C) above.

(e)

Future Stock Incentive Plans. Nothing in this Agreement shall be construed or
applied to preclude or restrain the Partnership or the General Partner from
adopting, modifying or terminating stock incentive plans for the benefit of
employees, directors or other business associates of the General Partner, the
Partnership or any of their Affiliates. The Partners acknowledge and agree that,
in the event that any such plan is adopted, modified or terminated by the
Partnership or the General Partner, amendments to this Section 4.4 may become
necessary or advisable and that any approval or Consent to any such amendments
requested by the General Partner shall be deemed granted by the Limited
Partners.

(f)

Issuance of Partnership Units. The Partnership is expressly authorized to issue
Partnership Units in accordance with any duly authorized Stock Option Plan or
Equity Plan pursuant to this Section 4.4 without any further act, approval or
vote of any Partner. Such Stock Option Plan or Equity Plan may contain, in the
General Partner’s discretion, such vesting provisions and terms relating to the
rights of the participants in such Plans to participate in allocations of Net
Income and Net Loss and distributions (including, in the General Partner’s
discretion, provisions designed to assure that grants under the Plans constitute
“profits interests” for federal income tax purposes).





-22-




--------------------------------------------------------------------------------



Section 4.5.

Dividend Reinvestment Plan, Cash Option Purchase Plan, Stock Incentive Plan or
Other Plan. Except as may otherwise be provided in this Article 4, all amounts
received by the General Partner in respect of any new REIT Shares issued
pursuant to any dividend reinvestment plan, cash option purchase plan, stock
incentive or other stock or subscription plan or agreement shall be contributed
by the General Partner to the Partnership in exchange for additional Partnership
Common Units. Upon such contribution, the Partnership will issue to the General
Partner a number of Partnership Common Units equal to the quotient of (i) the
new REIT Shares so issued, divided by (ii) the Adjustment Factor then in effect.

Section 4.6.

No Interest; No Return. No Partner shall be entitled to interest on its Capital
Contribution or on such Partner’s Capital Account. Except as provided herein or
by law, no Partner shall have any right to demand or receive the return of its
Capital Contribution from the Partnership.

Section 4.7.

Conversion or Redemption of Capital Shares.

(a)

Conversion of Capital Shares. If, at any time, any of the Capital Shares are
converted into REIT Shares, in whole or in part, then a number of Partnership
Units with preferences, conversion and other rights, restrictions (other than
restrictions on transfer), rights and limitations as to distributions and
qualifications that are substantially the same as those of such Capital Shares
(“Partnership Equivalent Units”) (for the avoidance of doubt, Partnership
Equivalent Units need not have voting rights, redemption rights or restrictions
on transfer that are substantially similar to such Capital Shares) equal to the
number of Capital Shares so converted shall automatically be converted into a
number of Partnership Common Units equal to the quotient of (i) the number of
REIT Shares issued upon such conversion divided by (ii) the Adjustment Factor
then in effect, and the Percentage Interests of the General Partner and the
Limited Partners shall be adjusted to reflect such conversion.

(b)

Redemption of Capital Shares or REIT Shares. Except as otherwise provided in
this Agreement, if, at any time, any Capital Shares are redeemed or otherwise
repurchased (whether by exercise of a put or call, automatically or by means of
another arrangement) by the General Partner for cash, the Partnership shall,
immediately prior to such redemption or repurchase of Capital Shares, redeem or
repurchase an equal number of Partnership Equivalent Units held by the General
Partner upon the same terms and for the same price per Partnership Equivalent
Unit as the terms and price in respect of the Capital Shares that are redeemed
or repurchased.

Section 4.8.

Other Contribution Provisions. In the event that any Partner is admitted to the
Partnership and is given a Capital Account in exchange for services rendered to
the Partnership, such transaction shall be treated by the Partnership and the
affected Partner as if the Partnership had compensated such Partner in cash and
such Partner had contributed the cash that the Partner would have received as a
Capital Contribution to the Partnership. In addition, with the Consent of the
General Partner, one or more Partners may enter into contribution agreements
with the Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership (and/or a wholly-owned Subsidiary of the
Partnership).





-23-




--------------------------------------------------------------------------------

ARTICLE 5
DISTRIBUTIONS

Section 5.1.

Requirement and Characterization of Distributions. Subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
the General Partner may cause the Partnership to distribute such amounts, at
such times, as the General Partner may, in its sole and absolute discretion,
determine, to the Holders as of any Partnership Record Date: (i) first, with
respect to any class(es) of Partnership Units that are entitled to any
preference in distribution, in accordance with the rights of Holders of such
class(es) of Partnership Units (and, within each such class, among the Holders
of each such class, pro rata in proportion to their respective Percentage
Interests of such class on such Partnership Record Date); and (ii) second, with
respect to any class(es) of Partnership Units that are not entitled to any
preference in distribution, in accordance with the rights of Holders of such
class(es) of Partnership Units, as applicable (and, within each such class,
among the Holders of each such class, pro rata in proportion to their respective
Percentage Interests of such class on such Partnership Record Date). The General
Partner may, in its discretion and by means of a Partnership Unit Designation,
prorate distributions in respect of additional Percentage Interests that were
not outstanding during the entire period in respect of which any distribution is
made. The General Partner shall make such reasonable efforts, as determined by
it in its sole and absolute discretion and consistent with the General Partner’s
qualification as a REIT, to cause the Partnership to distribute sufficient
amounts to enable the General Partner, for so long as the General Partner has
determined to qualify as a REIT, to pay stockholder dividends that will
(a) satisfy the requirements for qualifying as a REIT under the Code and
Regulations (the “REIT Requirements”) and (b) except to the extent otherwise
determined by the General Partner, eliminate any U.S. federal income or excise
tax liability of the General Partner.

Section 5.2.

Distributions in Kind. Except as expressly provided herein, no right is given to
any Holder to demand and receive a distribution of property other than cash as
provided in this Agreement. The General Partner may determine, in its sole and
absolute discretion, to make a distribution in kind of Partnership assets to the
Holders, and such assets shall be distributed in such a fashion as to ensure
that the fair market value is distributed and allocated in accordance with
Articles 5, 6 and 13 hereof; provided, however, that the General Partner shall
not make a distribution in kind to any Holder unless the Holder has been given
ninety (90) days’ prior written notice of such distribution.

Section 5.3.

Amounts Withheld. All amounts withheld pursuant to the Code or any provisions of
any state, local or non-United States tax law and Section 10.4 hereof with
respect to any allocation, payment or distribution to any Holder shall be
treated as amounts paid or distributed to such Holder pursuant to Section 5.1
hereof for all purposes under this Agreement.

Section 5.4.

Distributions to Reflect Additional Partnership Units. In the event that the
Partnership issues additional Partnership Units pursuant to the provisions of
Article 4 hereof, subject to the rights of any Holder of any Partnership
Interest set forth in a Partnership Unit Designation, the General Partner is
hereby authorized to make such revisions to this Article 5 and other provisions
of this Agreement as it determines are necessary or desirable to reflect the
issuance of such additional Partnership Units, including, without limitation,
making preferential distributions to Holders of certain classes of Partnership
Units.

Section 5.5.

Restricted Distributions. Notwithstanding any provision to the contrary
contained in this Agreement, neither the Partnership nor the General Partner, on
behalf of the Partnership, shall make a distribution to any Holder if such
distribution would violate the Act or other applicable law.





-24-




--------------------------------------------------------------------------------

ARTICLE 6
ALLOCATIONS

Section 6.1.

Timing and Amount of Allocations of Net Income and Net Loss. Net Income and Net
Loss of the Partnership shall be determined and allocated with respect to each
Partnership Year as of the end of each such year, provided that the General
Partner may in its discretion allocate Net Income and Net Loss for a shorter
period as of the end of such period (and, for purposes of this Article 6,
references to the term “Partnership Year” may include such shorter periods).
Except as otherwise provided in this Article 6, and subject to Section 11.6(c)
hereof, an allocation to a Holder of a share of Net Income or Net Loss shall be
treated as an allocation of the same share of each item of income, gain, loss or
deduction that is taken into account in computing Net Income or Net Loss.

Section 6.2.

General Allocations. Except as otherwise provided in this Article 6, Net Income
and Net Loss for any Partnership Year shall be allocated among the Holders so
that their Capital Accounts as of the end of such Partnership Year are, as
nearly as possible, equal to the amounts of distributions to which they would be
entitled if the Partnership had sold all of its assets for their Gross Asset
Values and paid all of its liabilities (limited, with respect to each
Nonrecourse Liability of the Partnership, to the Gross Asset Value of the asset
or assets securing such Nonrecourse Liability) as of the end of such Partnership
Year, and then distributed the proceeds to the Partners in accordance with this
Agreement, less with respect to each Holder, the following amounts calculated as
of the end of such Partnership Year: (i) the sum of (x) such Holder’s share of
Partnership Minimum Gain and Partner Minimum Gain immediately prior to such
deemed sale of the Partnership’s assets and (y) the amount, if any, which such
Holder is obligated to contribute to the capital of the Company as of the last
day of such Partnership Year.

Section 6.3.

Regulatory Allocation Provisions. Notwithstanding the foregoing provisions of
this Article 6:

(a)

Regulatory Allocations.

(i)

Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding the provisions of Section 6.2 hereof, or any
other provision of this Article 6, if there is a net decrease in Partnership
Minimum Gain during any Partnership Year, each Holder shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Holder’s share of the net decrease
in Partnership Minimum Gain, as determined under Regulations Section 1.704-2(g).
Allocations pursuant to the previous sentence shall be made in proportion to the
respective amounts required to be allocated to each Holder pursuant thereto. The
items to be allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3(a)(i) is intended to
qualify as a “minimum gain chargeback” within the meaning of Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.





-25-




--------------------------------------------------------------------------------



(ii)

Partner Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4) or in Section 6.3(a)(i) hereof, if there is a net decrease
in Partner Minimum Gain attributable to a Partner Nonrecourse Debt during any
Partnership Year, each Holder who has a share of the Partner Minimum Gain
attributable to such Partner Nonrecourse Debt, determined in accordance with
Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each Holder pursuant thereto. The items to be so allocated shall be
determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2). This Section 6.3(a)(ii) is intended to qualify as a “chargeback
of partner nonrecourse debt minimum gain” within the meaning of Regulations
Section 1.704-2(i) and shall be interpreted consistently therewith.

(iii)

Nonrecourse Deductions and Partner Nonrecourse Deductions. Any Nonrecourse
Deductions for any Partnership Year shall be specially allocated to the Holders
in accordance with their respective Percentage Interests. Any Partner
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holder(s) who bear(s) the economic risk of loss with respect to the Partner
Nonrecourse Debt to which such Partner Nonrecourse Deductions are attributable,
in accordance with Regulations Section 1.704-2(i).

(iv)

Qualified Income Offset. If any Holder unexpectedly receives an adjustment,
allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Partnership income and
gain shall be specially allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible, provided that an
allocation pursuant to this Section 6.3(a)(iv) shall be made if and only to the
extent that such Holder would have an Adjusted Capital Account Deficit after all
other allocations provided in this Article 6 have been tentatively made as if
this Section 6.3(a)(iv) were not in the Agreement. It is intended that this
Section 6.3(a)(iv) qualify and be construed as a “qualified income offset”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(v)

Gross Income Allocation. In the event that any Holder has a deficit Capital
Account at the end of any Partnership Year that is in excess of the sum of
(1) the amount (if any) that such Holder is obligated to restore to the
Partnership upon complete liquidation of such Holder’s Partnership Interest and
(2) the amount that such Holder is deemed to be obligated to restore pursuant to
Regulations Section 1.704-1(b)(2)(ii)(c) or the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Holder shall be
specially allocated items of Partnership income and gain in the amount of such
excess to eliminate such deficit as quickly as possible, provided that an
allocation pursuant to this Section 6.3(a)(v) shall be made if and only to the
extent that such Holder would have a deficit Capital Account in excess of such
sum after all other allocations provided in this Article 6 have been tentatively
made as if this Section 6.3(a)(v) and Section 6.3(a)(iv) hereof were not in the
Agreement.





-26-




--------------------------------------------------------------------------------



(vi)

Limitation on Allocation of Net Loss. To the extent that any allocation of Net
Loss would cause or increase an Adjusted Capital Account Deficit as to any
Holder, such allocation of Net Loss shall be reallocated among the other Holders
in a manner determined by the General Partner, subject to the limitations of
this Section 6.3(a)(vi).

(vii)

Section 754 Adjustment. To the extent that an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their respective
Percentage Interests in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Holder(s) to whom such
distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(viii)

Curative Allocations. The allocations set forth in Sections 6.3(a)(i), (ii),
(iii), (iv), (v), (vi) and (vii) hereof (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2. Notwithstanding the
provisions of Sections 6.1 and 6.2 hereof, the Regulatory Allocations shall be
taken into account in allocating other items of income, gain, loss and deduction
among the Holders so that to the extent possible without violating the
requirements giving rise to the Regulatory Allocations, the net amount of such
allocations of other items and the Regulatory Allocations to each Holder shall
be equal to the net amount that would have been allocated to each such Holder if
the Regulatory Allocations had not occurred.

(b)

Allocation of Excess Nonrecourse Liabilities. For purposes of determining a
Holder’s proportional share of the “excess nonrecourse liabilities” of the
Partnership within the meaning of Regulations Section 1.752-3(a)(3), each
Holder’s respective interest in Partnership profits shall be equal to such
Holder’s Percentage Interest, except as otherwise determined by the General
Partner.

Section 6.4.

Tax Allocations.

(a)

In General. Except as otherwise provided in this Section 6.4, for income tax
purposes under the Code and the Regulations, each Partnership item of income,
gain, loss and deduction (collectively, “Tax Items”) shall be allocated among
the Holders in the same manner as its correlative item of “book” income, gain,
loss or expense is allocated pursuant to Sections 6.2 and 6.3 hereof.





-27-




--------------------------------------------------------------------------------



(b)

Section 704(c) Allocations. Notwithstanding Section 6.4(a) hereof, Tax Items
with respect to Property that is contributed to the Partnership with an initial
Gross Asset Value that varies from its basis in the hands of the contributing
Partner immediately preceding the contribution shall be allocated among the
Holders for income tax purposes in such manner as determined by the General
Partner consistent with the Regulations promulgated under Code Section 704(c) so
as to take into account such variation. In the event that the Gross Asset Value
of any Partnership asset is adjusted pursuant to subsection (b) of the
definition of “Gross Asset Value,” subsequent allocations of Tax Items with
respect to such asset shall take account of the variation, if any, between the
adjusted basis of such asset and its Gross Asset Value in the same manner as
under Code Section 704(c) and the applicable Regulations and using the method
chosen by the General Partner. Allocations pursuant to this Section 6.4(b) are
solely for purposes of federal, state and local income taxes and shall not
affect, or in any way be taken into account in computing, any Partner’s Capital
Account or share of Net Income, Net Loss, or any other items or distributions
pursuant to any provision of this Agreement.

ARTICLE 7
MANAGEMENT AND OPERATIONS OF BUSINESS

Section 7.1.

Management.

(a)

Except as otherwise expressly provided in this Agreement, including any
Partnership Unit Designation, all management powers over the business and
affairs of the Partnership are and shall be exclusively vested in the General
Partner, and no Limited Partner shall have any right to participate in or
exercise control or management power over the business and affairs of the
Partnership. The General Partner may not be removed by the Partners, with or
without cause, except with the Consent of the General Partner. In addition to
the powers now or hereafter granted a general partner of a limited partnership
under applicable law or that are granted to the General Partner under any other
provision of this Agreement, the General Partner, subject to the other
provisions hereof including, without limitation, Section 3.2 and Section 7.3,
and the rights of any Holder of any Partnership Interest set forth in a
Partnership Unit Designation, shall have full and exclusive power and authority,
without the consent or approval of any Limited Partner, to do or authorize all
things deemed necessary or desirable by it to conduct the business and affairs
of the Partnership, to exercise or direct the exercise of all of the powers of
the Partnership and the General Partner under the Act and this Agreement and to
effectuate the purposes of the Partnership including, without limitation:

(i)

the making of any expenditures, the lending or borrowing of money or selling of
assets (including, without limitation, making prepayments on loans and borrowing
money to enable the Partnership to make distributions to the Holders in such
amounts as will permit the General Partner (so long as the General Partner
qualifies as a REIT) to make distributions to its stockholders sufficient to
prevent the imposition of any federal income tax on the General Partner
(including, for this purpose, any excise tax pursuant to Code Section 4981) and
to enable the General Partner to maintain REIT status and otherwise to satisfy
the REIT Requirements), the assumption or guarantee of, or other contracting
for, indebtedness and other liabilities, the issuance of evidences of
indebtedness (including the securing of same by deed to secure debt, mortgage,
deed of trust or other lien or encumbrance on the Partnership’s assets) and the
incurring of any obligations that the General Partner deems necessary or
advisable for the conduct of the activities of the Partnership;

(ii)

the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;





-28-




--------------------------------------------------------------------------------



(iii)

the taking of any and all acts necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” under Code
Section 7704;

(iv)

the acquisition, sale, transfer, exchange or other disposition of any, all or
substantially all of the assets (including the goodwill) of the Partnership
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held or to be acquired by the Partnership) or the merger,
consolidation, reorganization or other combination of the Partnership with or
into another entity;

(v)

the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership, the assignment of any assets of the Partnership in trust for
creditors or on the promise of the assignee to pay the debts of the Partnership,
the use of the assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with the terms of this Agreement and on any
terms that the General Partner sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the General Partner and/or the
Partnership’s Subsidiaries) and the repayment of obligations of the Partnership,
its Subsidiaries and any other Person in which the Partnership has an equity
investment, and the making of capital contributions to and equity investments in
the Partnership’s Subsidiaries;

(vi)

the management, operation, leasing, landscaping, repair, alteration, demolition,
replacement or improvement of any Property;

(vii)

the negotiation, execution and performance of any contracts, including leases
(including ground leases), easements, management agreements, rights of way and
other property-related agreements, conveyances or other instruments that the
General Partner considers useful or necessary to the conduct of the
Partnership’s operations or the implementation of the General Partner’s powers
under this Agreement, including contracting with contractors, developers,
consultants, governmental authorities, accountants, legal counsel, other
professional advisors and other agents and the payment of their expenses and
compensation, as applicable, out of the Partnership’s assets;

(viii)

the distribution of Partnership cash or other Partnership assets in accordance
with this Agreement, the holding, management, investment and reinvestment of
cash and other assets of the Partnership, and the collection and receipt of
revenues, rents and income of the Partnership;

(ix)

the selection and dismissal of employees of the Partnership (if any) or the
General Partner (including, without limitation, employees having titles or
offices such as “president,” “vice president,” “secretary” and “treasurer”), and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership or the General Partner and the determination of their compensation
and other terms of employment or hiring;

(x)

the maintenance of such insurance (including, without limitation, directors and
officers insurance) for the benefit of the Partnership and the Partners
(including, without limitation, the General Partner and its directors and
officers) as the General Partner deems necessary or appropriate;





-29-




--------------------------------------------------------------------------------



(xi)

the formation of, or acquisition of an interest in, and the contribution of
property to, any limited or general partnerships, limited liability companies,
joint ventures or other relationships that the General Partner deems desirable;
provided, however, that, so long as the General Partner has determined to
qualify as a REIT, the Partnership shall not engage in any such formation,
acquisition or contribution that would cause the General Partner to fail to
qualify as a REIT;

(xii)

the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies relating to the Partnership’s activities to the extent permitted
by law;

(xiii)

the undertaking of any action in connection with the Partnership’s direct or
indirect investment in any Subsidiary or any other Person (including, without
limitation, the contribution or loan of funds by the Partnership to such
Persons);

(xiv)

the determination of the fair market value of any Partnership property
distributed in kind using such reasonable method of valuation as the General
Partner may adopt; provided, however, that such methods are otherwise consistent
with the requirements of this Agreement;

(xv)

the enforcement of any rights against any Partner pursuant to representations,
warranties, covenants and indemnities relating to such Partner’s contribution of
money or property to the Partnership;

(xvi)

the exercise, directly or indirectly, or through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any asset or investment held by the Partnership;

(xvii)

the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
or jointly with any such Subsidiary or other Person;

(xviii)

the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have an
interest, pursuant to contractual or other arrangements with such Person;

(xix)

the making, execution and delivery of any and all deeds, leases, notes, deeds to
secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases, confessions
of judgment or any other legal instruments or agreements in writing necessary or
appropriate in the judgment of the General Partner for the accomplishment of any
of the powers of the General Partner enumerated in this Agreement;





-30-




--------------------------------------------------------------------------------



(xx)

the issuance of additional Partnership Units in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article 4 hereof;

(xxi)

an election to dissolve the Partnership pursuant to Section 13.1(b) hereof;

(xxii)

the distribution of cash to acquire Partnership Common Units held by a Limited
Partner in connection with a Redemption under Section 15.1 hereof;

(xxiii)

to acquire Tendered Units for REIT Shares;

(xxiv)

the amendment and restatement of Exhibit A hereto to reflect accurately at all
times the Capital Contributions and Percentage Interests of the Partners as the
same are adjusted from time to time to the extent necessary to reflect
redemptions, Capital Contributions, the issuance of Partnership Units, the
admission of any Additional Limited Partner or any Substituted Limited Partner
or otherwise, which amendment and restatement, notwithstanding anything in this
Agreement to the contrary, shall not be deemed an amendment to this Agreement,
as long as the matter or event being reflected in Exhibit A hereto otherwise is
authorized by this Agreement; and

(xxv)

the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange.

(b)

Each of the Limited Partners agrees that, except as provided in Section 7.3
hereof and subject to the rights of any Holder of any Partnership Interest set
forth in a Partnership Unit Designation, the General Partner is authorized to
execute and deliver any affidavit, agreement, certificate, consent, instrument,
notice, power of attorney, waiver or other writing or document in the name and
on behalf of the Partnership and to otherwise exercise any power of the General
Partner under this Agreement and the Act on behalf of the Partnership without
any further act, approval or vote of the Partners, notwithstanding any other
provision of the Act or any applicable law, rule or regulation and, in the
absence of any specific corporate action on the part of the General Partner to
the contrary, the taking of any action or the execution of any such document or
writing by an officer of the General Partner, in the name and on behalf of the
General Partner, in its capacity as the general partner of the Partnership,
shall conclusively evidence (i) the approval thereof by the General Partner, in
its capacity as the general partner of the Partnership, (ii) the General
Partner’s determination that such action, document or writing is necessary or
desirable to conduct the business and affairs of the Partnership, exercise the
powers of the Partnership under this Agreement and the Act or effectuate the
purposes of the Partnership, or any other determination by the General Partner
required by this Agreement in connection with the taking of such action or
execution of such document or writing, and (iii) the authority of such officer
with respect thereto.

(c)

At all times from and after the date hereof, the General Partner may cause the
Partnership to obtain and maintain (i) casualty, liability and other insurance
on the Properties and (ii) liability insurance for the Indemnitees hereunder.

(d)

At all times from and after the date hereof, the General Partner may cause the
Partnership to establish and maintain working capital and other reserves in such
amounts as the General Partner, in its sole and absolute discretion, deems
appropriate and reasonable from time to time.





-31-




--------------------------------------------------------------------------------



(e)

In exercising its authority under this Agreement, the General Partner may, but
shall be under no obligation to, take into account the tax consequences to any
Partner of any action taken (or not taken) by it. The General Partner and the
Partnership shall not have liability to a Limited Partner under any
circumstances as a result of any income tax liability incurred by such Limited
Partner as a result of an action (or inaction) by the General Partner pursuant
to its authority under this Agreement.

(f)

The determination as to any of the following matters, made by or at the
direction of the General Partner consistent with this Agreement and the Act,
shall be final and conclusive and shall be binding upon the Partnership and
every Limited Partner: the amount of assets at any time available for
distribution or the redemption of Partnership Units; the amount and timing of
any distribution; any determination to redeem Tendered Units; the amount,
purpose, time of creation, increase or decrease, alteration or cancellation of
any reserves or charges and the propriety thereof (whether or not any obligation
or liability for which such reserves or charges shall have been created shall
have been paid or discharged); the amount of any Partner’s Capital Account,
Adjusted Capital Account or Adjusted Capital Account Deficit; the amount of Net
Income, Net Loss or Depreciation for any period; the Gross Asset Value of any
Partnership asset; the Value of any REIT Share; any interpretation of the terms,
preferences, conversion or other rights, voting powers or rights, restrictions,
limitations as to dividends or distributions, qualifications or terms or
conditions of redemption of any class or series of Partnership Interest; the
fair value, or any sale, bid or asked price to be applied in determining the
fair value, of any asset owned or held by the Partnership or of any Partnership
Interest; the number of authorized or outstanding Units of any class or series;
any matter relating to the acquisition, holding and disposition of any assets by
the Partnership; or any other matter relating to the business and affairs of the
Partnership or required or permitted by applicable law, this Agreement or
otherwise to be determined by the General Partner.

Section 7.2.

Certificate of Limited Partnership. To the extent that such action is determined
by the General Partner to be reasonable and necessary or appropriate, the
General Partner shall file amendments to and restatements of the Certificate and
do all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Minnesota and each other state, the District of Columbia or any
other jurisdiction, in which the Partnership may elect to do business or own
property. Subject to the terms of Section 8.5(a) hereof, the General Partner
shall not be required, before or after filing, to deliver or mail a copy of the
Certificate or any amendment thereto to any Limited Partner. The General Partner
shall use all reasonable efforts to cause to be filed such other certificates or
documents as may be reasonable and necessary or appropriate for the formation,
continuation, qualification and operation of a limited partnership (or a
partnership in which the limited partners have limited liability to the extent
provided by applicable law) in the State of Minnesota and any other state, or
the District of Columbia or other jurisdiction, in which the Partnership may
elect to do business or own property.

Section 7.3.

Restrictions on General Partner’s Authority.

(a)

The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the Consent of the Limited
Partners, and may not, without limitation:

(i)

take any action that would make it impossible to carry on the ordinary business
of the Partnership, except as otherwise provided in this Agreement;

(ii)

perform any act that would subject a Limited Partner to liability as a general
partner in any jurisdiction or any other liability except as provided herein or
under the Act; or





-32-




--------------------------------------------------------------------------------



(iii)

enter into any contract, mortgage, loan or other agreement that expressly
prohibits or restricts (A) the General Partner or the Partnership from
performing its specific obligations under Section 15.1 hereof in full or (B) a
Limited Partner from exercising its rights under Section 15.1 hereof to effect a
Redemption in full, except, in either case, with the Consent of each Limited
Partner affected by the prohibition or restriction.

(b)

Except as provided in Section 7.3(c) hereof, the General Partner shall not,
without the prior Consent of the Partners, amend, modify or terminate this
Agreement. Further, no amendment may alter the restrictions on the General
Partner’s authority set forth elsewhere in this Agreement (including, without
limitation, this Section 7.3) without the Consent specified therein and no
amendment may alter Section 11.2 hereof without the Consent of the Limited
Partners.

(c)

Notwithstanding Sections 7.3(b) and 14.2 hereof but subject to the rights of any
Holder of any Partnership Interest set forth in a Partnership Unit Designation,
the General Partner shall have the power, without the Consent of the Partners,
to amend this Agreement as may be required to facilitate or implement any of the
following purposes:

(i)

to add to the obligations of the General Partner or surrender any right or power
granted to the General Partner or any Affiliate of the General Partner for the
benefit of the Limited Partners;

(ii)

to reflect the admission, substitution or withdrawal of Partners, the Transfer
of any Partnership Interest or the termination of the Partnership in accordance
with this Agreement and to amend Exhibit A in connection with such admission,
substitution or withdrawal;

(iii)

to reflect a change that is of an inconsequential nature or does not adversely
affect the Limited Partners in any material respect, or to cure any ambiguity,
correct or supplement any provision in this Agreement not inconsistent with law
or with other provisions, or make other changes with respect to matters arising
under this Agreement that will not be inconsistent with law or with the
provisions of this Agreement;

(iv)

to set forth or amend the designations, preferences, conversion or other rights,
voting powers, restrictions, limitations as to distributions, qualifications or
terms or conditions of redemption of the Holders of any additional Partnership
Interests issued pursuant to Article 4;

(v)

to satisfy any requirements, conditions or guidelines contained in any order,
directive, opinion, ruling or regulation of a federal or state agency or
contained in federal or state law;

(vi)

(A) to reflect such changes as are reasonably necessary for the General Partner
to maintain its status as a REIT or to satisfy the REIT Requirements, or (B) to
reflect the Transfer of all or any part of a Partnership Interest among the
General Partner and any Disregarded Entity with respect to the General Partner;

(vii)

to modify either or both of the manner in which items of Net Income or Net Loss
or taxable items are allocated pursuant to Article 6 or the manner in which
Capital Accounts are adjusted, computed, or maintained (but in each case only to
the extent otherwise provided in this Agreement and as may be permitted under
applicable law);





-33-




--------------------------------------------------------------------------------



(viii)

to reflect the issuance of additional Partnership Interests in accordance with
Section 4.2; or

(ix)

to reflect any other modification to this Agreement as is reasonably necessary
for the business or operations of the Partnership or the General Partner and
which does not violate Section 7.3(d).

(d)

Notwithstanding Sections 7.3(b), 7.3(c) and 14.2 hereof, this Agreement shall
not be amended, and no action may be taken by the General Partner, without the
Consent of each Partner adversely affected thereby, if such amendment or action
would (i) convert a Limited Partner Interest in the Partnership into a General
Partner Interest (except as a result of the General Partner acquiring such
Partnership Interest); (ii) modify the limited liability of a Limited Partner;
(iii) alter the rights of any Partner to receive the distributions to which such
Partner is entitled pursuant to Article 5 or Section 13.2(a)(iv) hereof or alter
the allocations specified in Article 6 hereof (except, in any case, as permitted
pursuant to Sections 4.2, 4.3, 4.4, 5.4 and 7.3(c) and Article 6 hereof);
(iv) alter or modify the Redemption rights, Cash Amount or REIT Shares Amount as
set forth in Section 15.1 hereof, or amend or modify any related definitions;
(v) remove, alter or amend the powers and restrictions related to REIT
Requirements or to taxes under Code Sections 857 or 4981 as set forth in
Section 7.9(d) or elsewhere in this Agreement; or (vi) amend this
Section 7.3(d). Any such amendment or action Consented to by any Partner shall
be effective as to that Partner, notwithstanding the absence of such Consent by
any other Partner.

Section 7.4.

Reimbursement of the General Partner.

(a)

The General Partner shall not be compensated for its services as General Partner
of the Partnership except as provided in this Agreement (including the
provisions of Articles 5 and 6 hereof regarding distributions, payments and
allocations to which the General Partner may be entitled in its capacity as the
General Partner).

(b)

Subject to Section 15.12 hereof and except as otherwise provided in any contract
to which the Partnership is a party, the Partnership shall be responsible for
and shall pay all expenses relating to the Partnership’s, the General Partner’s
and any Subsidiary’s organization, business and operations. Subject to
Section 15.12 hereof and except as otherwise provided in any contract to which
the Partnership is a party, the Partnership shall be liable for, and shall
reimburse the General Partner, on a monthly basis, or such other basis as the
General Partner may determine in its sole and absolute discretion, for all sums
expended by the General Partner or its Subsidiaries in connection with the
Partnership’s, the General Partner’s or their Subsidiaries’ business, including,
without limitation, (i) expenses relating to the ownership of interests in and
management and operation of the Partnership, the General Partner and any
Subsidiary; (ii) compensation of officers and employees of the Partnership, the
General Partner or any Subsidiary; (iii) director fees and expenses of the
General Partner or its Subsidiaries; (iv) any expenses incurred by the General
Partner in connection with the redemption or other repurchase of REIT Shares or
Capital Shares; (v) any expenses incurred by the General Partner in connection
with an offering of REIT Shares, Capital Shares or New Securities (in lieu of
being issued additional Common Units or Partnership Equivalent Units, in the
discretion of the General Partner); (vi) any amounts paid by the General Partner
or its Subsidiaries for accounting, administrative, legal, technical, management
and other services rendered to the Partnership, the General Partner or their
Subsidiaries; and (vii) all costs and expenses of the General Partner being a
public company, including, without limitation, costs of filings with the SEC,
reports and distributions to its stockholders. The Partners acknowledge that all
such expenses of the General Partner and its Subsidiaries are deemed to be for
the benefit of the Partnership. Such reimbursements shall be in addition to
(without duplication of) any reimbursement of the General Partner or its
Subsidiaries as a result of indemnification pursuant to Section 7.7 hereof.





-34-




--------------------------------------------------------------------------------



(c)

To the extent practicable, Partnership expenses shall be billed directly to and
paid by the Partnership and, subject to Section 15.12 hereof, if and to the
extent any reimbursements to the General Partner or its Subsidiaries by the
Partnership pursuant to this Section 7.4 constitute gross income to such Person
(as opposed to the repayment of advances made by such Person on behalf of the
Partnership), such amounts shall be treated as “guaranteed payments” within the
meaning of Code Section 707(c) and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.

Section 7.5.

Outside Activities of the General Partner. The General Partner shall not
directly or indirectly enter into or conduct any business, other than in
connection with, (a) the ownership, acquisition and disposition of Partnership
Interests as the General Partner; (b)  the management of the business and
affairs of the Partnership; (c) the operation of the General Partner as a
reporting company with a class (or classes) of securities registered under the
Exchange Act; (d) its operations as a REIT; (e)  the offering, sale,
syndication, private placement or public offering of stock, bonds, securities or
other interests in the General Partner and the Partnership; (f) financing or
refinancing of any type related to the Partnership, the General Partner or their
Subsidiaries; and (g) such activities as are incidental thereto; provided,
however, that, except as otherwise provided herein, any funds raised by the
General Partner pursuant to the preceding clauses (e) and (f) shall be made
available to the Partnership, whether as Capital Contributions, loans or
otherwise, as appropriate.

Section 7.6.

Transactions with Affiliates and the General Partner.

(a)

The Partnership may lend or contribute funds or other assets to its Subsidiaries
and other Persons in which the Partnership has a direct or indirect equity
investment, and such Persons may borrow funds from the Partnership; provided
that, except in the case of direct or indirect wholly owned Subsidiaries of the
Partnership, such contribution or lending shall be on terms and conditions no
less favorable to the Partnership in the aggregate than would be available from
an unrelated third party, as determined by the General Partner in good faith.
The foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person. It is expressly acknowledged and agreed by each
Partner that the General Partner may, in its sole and absolute discretion,
(i) borrow funds from the Partnership in order to redeem, at any time or from
time to time, options or warrants issued by the General Partner; (ii) put to the
Partnership, for cash, any rights, options, warrants or convertible or
exchangeable securities that the General Partner may desire or be required to
purchase or redeem; or (iii) borrow funds from the Partnership to acquire assets
that will be contributed to the Partnership for Partnership Units.

(b)

The Partnership may transfer assets to joint ventures, limited liability
companies, partnerships, corporations, business trusts or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions consistent with this Agreement and applicable law as
the General Partner believes, in good faith, to be advisable; provided that in
no event shall the Partnership own securities of any entity to the extent such
ownership would be inconsistent with the REIT Requirements.

(c)

The General Partner and its Affiliates may sell, transfer or convey any property
to, or purchase any property from, the Partnership, directly or indirectly, on
terms and conditions established by the General Partner in its reasonable
discretion.

(d)

The General Partner, in its sole and absolute discretion and without the
approval of the Limited Partners, may propose and adopt on behalf of the
Partnership benefit plans (including plans provided for the issuance of
Partnership Interests or options to purchase Partnership Interests) funded by
the Partnership for the benefit of employees, directors or other service
providers of or to the General Partner, the Partnership, Subsidiaries of the
Partnership or any Affiliate of any of them in respect of services performed,
directly or indirectly, for the benefit of the Partnership.





-35-




--------------------------------------------------------------------------------



Section 7.7.

Indemnification.

(a)

To the fullest extent permitted by applicable law, the Partnership shall
indemnify each Indemnitee from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys’ fees and other legal fees and expenses), judgments, fines,
settlements and other amounts arising from any and all claims, demands, actions,
suits or proceedings, civil, criminal, administrative or investigative, that
relate to the operations of the Partnership or the General Partner (“Actions”)
as set forth in this Agreement in which such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise; provided, however, that the
Partnership shall not indemnify an Indemnitee (i) if the act or omission of the
Indemnitee was material to the matter giving rise to the Action and either was
committed in bad faith or was the result of active and deliberate dishonesty;
(ii) in the case of any criminal proceeding, if the Indemnitee had reasonable
cause to believe that the act or omission was unlawful; or (iii) for any
transaction in which such Indemnitee actually received an improper personal
benefit in violation or breach of any provision of this Agreement; and provided,
further, that no payments pursuant to this Agreement shall be made by the
Partnership to indemnify or advance funds to any Indemnitee (x) with respect to
any Action initiated or brought voluntarily by such Indemnitee (and not by way
of defense) unless (I) approved or authorized by the General Partner or
(II) incurred to establish or enforce such Indemnitee’s right to indemnification
under this Agreement, and (y) in connection with one or more Actions or claims
brought by the Partnership or involving such Indemnitee if such Indemnitee is
found liable to the Partnership on any portion of any claim in any such Action.

Without limitation, the foregoing indemnity shall extend to any liability of any
Indemnitee, pursuant to a loan guaranty or otherwise, for any indebtedness of
the Partnership or any Subsidiary of the Partnership (including, without
limitation, any indebtedness which the Partnership or any Subsidiary of the
Partnership has assumed or taken subject to), and the General Partner is hereby
authorized and empowered, on behalf of the Partnership, to enter into one or
more indemnity agreements consistent with the provisions of this Section 7.7 in
favor of any Indemnitee having or potentially having liability for any such
indebtedness.

It is the intention of this Section 7.7(a) that the Partnership indemnify each
Indemnitee to the fullest extent permitted by law and this Agreement. The
termination of any proceeding by judgment, order or settlement does not create a
presumption that the Indemnitee did not meet the requisite standard of conduct
set forth in this Section 7.7(a). The termination of any proceeding by
conviction of an Indemnitee or upon a plea of nolo contendere or its equivalent
by an Indemnitee, or an entry of an order of probation against an Indemnitee
prior to judgment, does not create a presumption that such Indemnitee acted in a
manner contrary to that specified in this Section 7.7(a) with respect to the
subject matter of such proceeding. Any indemnification pursuant to this
Section 7.7 shall be made only out of the assets of the Partnership, and neither
the General Partner nor any other Holder shall have any obligation to contribute
to the capital of the Partnership or otherwise provide funds to enable the
Partnership to fund its obligations under this Section 7.7.

(b)

To the fullest extent permitted by law, expenses incurred by an Indemnitee who
is a party to a proceeding or otherwise subject to or the focus of or is
involved in any Action shall be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (i) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7(a) has been met,
and (ii) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.





-36-




--------------------------------------------------------------------------------



(c)

The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity and shall inure to the benefit of the heirs, successors, assigns
and administrators of the Indemnitee unless otherwise provided in a written
agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

(d)

The Partnership may, but shall not be obligated to, purchase and maintain
insurance, on behalf of any of the Indemnitees and such other Persons as the
General Partner shall determine, against any liability that may be asserted
against or expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.

(e)

Any liabilities which an Indemnitee incurs as a result of acting on behalf of
the Partnership or the General Partner (whether as a fiduciary or otherwise) in
connection with the operation, administration or maintenance of an employee
benefit plan or any related trust or funding mechanism (whether such liabilities
are in the form of excise taxes assessed by the IRS, penalties assessed by the
U.S. Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise) shall be treated as liabilities or judgments or
fines under this Section 7.7, unless such liabilities arise as a result of (i)
an act or omission of such Indemnitee that was material to the matter giving
rise to the Action and either was committed in bad faith or was the result of
active and deliberate dishonesty; (ii) in the case of any criminal proceeding,
an act or omission that the Indemnitee had reasonable cause to believe was
unlawful, or (iii) any transaction in which such Indemnitee actually received an
improper personal benefit in violation or breach of any provision of this
Agreement or applicable law.

(f)

In no event may an Indemnitee subject any of the Holders to personal liability
by reason of the indemnification provisions set forth in this Agreement.

(g)

An Indemnitee shall not be denied indemnification in whole or in part under this
Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h)

The provisions of this Section 7.7 are for the benefit of the Indemnitees, their
heirs, successors, assigns and administrators and shall not be deemed to create
any rights for the benefit of any other Persons. Any amendment, modification or
repeal of this Section 7.7 or any provision hereof shall be prospective only and
shall not in any way affect the limitations on the Partnership’s liability to
any Indemnitee under this Section 7.7 as in effect immediately prior to such
amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

(i)

It is the intent of the parties that any amounts paid by the Partnership to any
Partner pursuant to this Section 7.7 shall be treated as “guaranteed payments”
within the meaning of Code Section 707(c) and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.





-37-




--------------------------------------------------------------------------------



Section 7.8.

Liability of the General Partner.

(a)

The Limited Partners agree that: (i) the General Partner is acting on behalf and
for the benefit of the Partnership, the Limited Partners and its stockholders
collectively; (ii) in the event of a conflict between the interests of the
Limited Partners, on the one hand, and the separate interests of the General
Partner or its stockholders, on the other hand, the General Partner is not under
an obligation to give priority to the interests of the Limited Partners, and any
action or failure to act on the part of the General Partner or its respective
directors or officers that gives priority to the separate interests of the
General Partner or its stockholders that does not result in a violation of the
contract rights of the Limited Partners under this Agreement does not violate
the duty of loyalty owed by the General Partner to the Partnership and/or the
Limited Partners; and (iii) the General Partner shall not be liable to the
Partnership or to any Limited Partner for monetary damages for losses sustained,
liabilities incurred or benefits not derived by the Partnership or any Limited
Partner as a result of errors in judgment or mistakes of fact or law or any acts
or failure to act, provided that the General Partner acted in good faith.

(b)

Subject to its obligations and duties as General Partner set forth in this
Agreement and applicable law, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees or agents (subject to
the supervision and control of the General Partner). Notwithstanding anything to
the contrary herein, the General Partner shall not be responsible to the
Partnership or any Partner for any misconduct or negligence on the part of any
such employee or agent appointed by it in good faith.

(c)

Any obligation or liability whatsoever of the General Partner which may arise at
any time under this Agreement or any other instrument, transaction, or
undertaking contemplated hereby shall be satisfied, if at all, out of the assets
of the General Partner or the Partnership only. No such obligation or liability
shall be personally binding upon, nor shall resort for the enforcement thereof
be had to, the General Partner or its directors, stockholders, officers,
employees, or agents, regardless of whether such obligation or liability is in
the nature of contract, tort or otherwise. Notwithstanding anything to the
contrary set forth in this Agreement, none of the directors or officers of the
General Partner shall be liable or accountable in damages or otherwise to the
Partnership, any Partners, or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission; provided that such directors or
officers acted in good faith.

(d)

Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability of the General Partner and its respective officers and
directors to the Partnership and the Limited Partners under this Section 7.8 as
in effect immediately prior to such amendment, modification or repeal with
respect to claims arising from or relating to matters occurring, in whole or in
part, prior to such amendment, modification or repeal, regardless of when such
claims may arise or be asserted.

(e)

To the extent that, at law or in equity, the General Partner has duties
(including fiduciary duties) and liabilities relating to the Partnership or the
Limited Partners, the General Partner shall not be liable to the Partnership or
to any other Partner for its good faith reliance on the provisions of this
Agreement. The provisions of this Agreement, to the extent that they restrict or
modify the duties and liabilities of the General Partner under the Act or
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of the General Partner.





-38-




--------------------------------------------------------------------------------



(f)

Whenever in this Agreement the General Partner is permitted or required to make
a decision (i) in its “sole and absolute discretion,” “sole discretion” or
“discretion” or under a grant of similar authority or latitude, the General
Partner shall be entitled to consider only such interests and factors as it
desires, including its own interests, and shall have no duty or obligation to
give any consideration to any interest or factors affecting the Partnership or
the Partners or any of them, or (ii) in its “good faith” or under another
expressed standard, the General Partner shall act under such express standard
and shall not be subject to any other or different standards imposed by this
Agreement or any other agreement contemplated herein or by relevant provisions
of law or in equity or otherwise. If any question should arise with respect to
the operation of the Partnership, which is not otherwise specifically provided
for in this Agreement or the Act, or with respect to the interpretation of this
Agreement, the General Partner is hereby authorized to make a final
determination with respect to any such question and to interpret this Agreement
in such a manner as it shall deem, in its sole discretion, to be fair and
equitable, and its determination and interpretations so made shall be final and
binding on all parties. The General Partner’s “sole and absolute discretion,”
“sole discretion” and “discretion” under this Agreement shall be exercised
consistently with the General Partner’s obligation of good faith and fair
dealing under the Act.

Section 7.9.

Other Matters Concerning the General Partner.

(a)

In its acts (or failures to act) on behalf of the Partnership, the General
Partner may rely and shall be protected in acting or refraining from acting upon
any resolution, certificate, statement, instrument, opinion, report, notice,
request, consent, order, bond, debenture or other paper or document believed by
it in good faith to be genuine and to have been signed or presented by the
proper party or parties.

(b)

The General Partner may consult with legal counsel, accountants, appraisers,
management consultants, investment bankers, architects, engineers, environmental
consultants and other consultants and advisers selected by it, and any act taken
or omitted to be taken in respect of the Partnership in reliance upon the
opinion of such Persons as to matters that the General Partner reasonably
believes to be within such Person’s professional or expert competence shall be
conclusively presumed to have been done or omitted in good faith.

(c)

The General Partner shall have the right, in respect of any of its powers or
obligations hereunder, to act through any of its duly authorized officers or
agents or a duly appointed attorney or attorneys-in-fact. Each such officer,
agent or attorney shall, to the extent authorized by the General Partner, have
full power and authority to do and perform all and every act and duty that is
permitted or required to be done by the General Partner hereunder.

(d)

Notwithstanding any other provision of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the General Partner to continue to qualify
as a REIT, (ii) for the General Partner otherwise to satisfy the REIT
Requirements, (iii) to avoid the General Partner incurring any taxes under Code
Section 857 or Code Section 4981, or (iv) for any Affiliate of the General
Partner to continue to qualify as a “qualified REIT subsidiary” (within the
meaning of Code Section 856(i)(2)), is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners.





-39-




--------------------------------------------------------------------------------



Section 7.10.

Title to Partnership Assets. Title to Partnership assets, whether real, personal
or mixed and whether tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually or collectively with
other Partners or Persons, shall have any ownership interest in such Partnership
assets or any portion thereof. Title to any or all of the Partnership assets may
be held in the name of the Partnership, the General Partner or one or more
nominees, as the General Partner may determine, including Affiliates of the
General Partner. The General Partner hereby declares and warrants that any
Partnership assets for which legal title is held in the name of the General
Partner or any nominee or Affiliate of the General Partner shall be held by the
General Partner or such nominee or Affiliate for the use and benefit of the
Partnership in accordance with the provisions of this Agreement. All Partnership
assets shall be recorded as the property of the Partnership in its books and
records, irrespective of the name in which legal title to such Partnership
assets is held.

Section 7.11.

Reliance by Third Parties. Notwithstanding anything to the contrary in this
Agreement, any Person dealing with the Partnership shall be entitled to assume
that the General Partner has full power and authority, without the consent or
approval of any other Partner, or Person, to encumber, sell or otherwise use in
any manner any and all assets of the Partnership and to enter into any contracts
on behalf of the Partnership, and take any and all actions on behalf of the
Partnership, and such Person shall be entitled to deal with the General Partner
as if it were the Partnership’s sole party in interest, both legally and
beneficially. Each Limited Partner hereby waives any and all defenses or other
remedies that may be available against such Person to contest, negate or
disaffirm any action of the General Partner in connection with any such dealing.
In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expediency of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.

ARTICLE 8
RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1.

Limitation of Liability. No Limited Partner shall have any liability under this
Agreement except as expressly provided in this Agreement (including, without
limitation, Section 10.4 hereof) or under the Act.

Section 8.2.

Management of Business. No Limited Partner or Assignee (other than the General
Partner, any of its Affiliates or any officer, director, member, employee,
partner, agent, representative or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative, or
trustee of the General Partner, the Partnership or any of their Affiliates, in
their capacity as such, shall not affect, impair or eliminate the limitations on
the liability of the Limited Partners or Assignees under this Agreement.

Section 8.3.

Outside Activities of Limited Partners. Subject to any explicit limitation in
this Agreement, any Limited Partner and any Assignee, officer, director,
employee, agent, trustee, Affiliate, member or stockholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities that are in direct or indirect competition
with the Partnership or that are enhanced by the activities of the Partnership.
Neither the Partnership nor any Partner shall have any rights by virtue of this
Agreement in any business ventures of any Limited Partner or Assignee. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any
business ventures of any other Person, and such Person shall have no obligation
pursuant to this Agreement, to offer any interest in any such business ventures
to the Partnership, any Limited Partner, or any such other Person, even if such
opportunity is of a character that, if presented to the Partnership, any Limited
Partner or such other Person, could be taken by such Person.





-40-




--------------------------------------------------------------------------------



Section 8.4.

Return of Capital. Except pursuant to the rights of Redemption set forth in
Section 15.1 hereof or in any Partnership Unit Designation, no Limited Partner
shall be entitled to the withdrawal or return of its Capital Contribution,
except to the extent of distributions made pursuant to this Agreement or upon
termination of the Partnership as provided herein. Except to the extent provided
in Article 5 and Article 6 hereof or otherwise expressly provided in this
Agreement or in any Partnership Unit Designation, no Limited Partner or Assignee
shall have priority over any other Limited Partner or Assignee either as to the
return of Capital Contributions or as to profits, losses or distributions.

Section 8.5.

Rights of Limited Partners Relating to the Partnership.

(a)

In addition to other rights provided by this Agreement or by the Act, and except
as limited by Section 8.5(c) hereof, the General Partner shall deliver (by
mailing or electronically) to each Limited Partner a copy of any information
mailed or electronically delivered to all of the common stockholders of the
General Partner as soon as practicable after such mailing or electronic
delivery.

(b)

The Partnership shall notify any Limited Partner that is a Qualifying Party, on
request, of the then current Adjustment Factor and any change made to the
Adjustment Factor shall be set forth in the quarterly report required by
Section 9.3(b) hereof immediately following the date such change becomes
effective.

(c)

Notwithstanding any other provision of this Section 8.5, the General Partner may
keep confidential from the Limited Partners (or any of them), for such period of
time as the General Partner determines in its sole and absolute discretion to be
reasonable, any information that (i) the General Partner believes to be in the
nature of trade secrets or other information the disclosure of which the General
Partner in good faith believes is not in the best interests of the Partnership
or the General Partner or (ii) the Partnership or the General Partner is
required by law or by agreement to keep confidential.

Section 8.6.

Partnership Right to Call Limited Partner Interests. Notwithstanding any other
provision of this Agreement, on and after the date on which the aggregate
Percentage Interests of the Limited Partners are less than five percent (5%),
the Partnership shall have the right, but not the obligation, from time to time
and at any time to redeem any and all outstanding Limited Partner Interests by
treating any such Limited Partner as a Tendering Party who has delivered a
Notice of Redemption pursuant to Section 15.1 hereof for the number of
Partnership Common Units to be specified by the General Partner, in its sole and
absolute discretion, by notice to such Limited Partner that the Partnership has
elected to exercise its rights under this Section 8.6. Such notice given by the
General Partner to a Limited Partner pursuant to this Section 8.6 shall be
treated as if it were a Notice of Redemption delivered to the General Partner by
such Limited Partner. For purposes of this Section 8.6, (a) any Limited Partner
(whether or not otherwise a Qualifying Party) may, in the General Partner’s sole
and absolute discretion, be treated as a Qualifying Party that is a Tendering
Party, and (b) the provisions of Section 15.1 hereof shall apply, mutatis
mutandis.

ARTICLE 9
BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 9.1.

Records and Accounting.

(a)

The General Partner shall keep or cause to be kept at the principal place of
business of the Partnership those records and documents, if any, required to be
maintained by the Act and any other books and records deemed by the General
Partner to be appropriate with respect to the Partnership’s business, including,
without limitation, all books and records necessary to provide to the Limited
Partners any information, lists and copies of documents required to be provided
pursuant to this Agreement. Any records maintained by or on behalf of the
Partnership in the regular course of its business may be kept on any information
storage device, provided that the records so maintained are convertible into
clearly legible written form within a reasonable period of time.





-41-




--------------------------------------------------------------------------------



(b)

The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles, or on such other basis as the General Partner determines
to be necessary or appropriate. To the extent permitted by sound accounting
practices and principles, the Partnership and the General Partner may operate
with integrated or consolidated accounting records, operations and principles.

Section 9.2.

Partnership Year. For purposes of this Agreement, “Partnership Year” means the
fiscal year of the Partnership, which shall be the same as the tax year of the
Partnership. The tax year shall be the calendar year unless otherwise required
by the Code.

Section 9.3.

Reports.

(a)

As soon as practicable, but in no event later than one hundred five (105) days
after the close of each Partnership Year, the General Partner shall cause to be
mailed to each Limited Partner of record as of the close of the Partnership
Year, a report containing financial statements of the Partnership, or of the
General Partner if such statements are prepared on a consolidated basis with the
General Partner, for such Partnership Year, presented in accordance with
generally accepted accounting principles, such statements to be audited by a
firm of independent public accountants selected by the General Partner.

(b)

As soon as practicable, but in no event later than sixty (60) days after the
close of each calendar quarter (except the last calendar quarter of each year),
the General Partner shall cause to be mailed to each Limited Partner of record
as of the last day of the calendar quarter, a report containing unaudited
financial statements of the Partnership, or of the General Partner if such
statements are prepared on a consolidated basis with the General Partner, for
such calendar quarter and such other information as may be required by
applicable law or regulation or as the General Partner determines to be
appropriate.

(c)

To the extent permissible under applicable law, the General Partner shall have
satisfied its obligations under Section 9.3(a) and Section 9.3(b) by posting or
making available the reports required by this Section 9.3 on the website
maintained from time to time by the Partnership or the General Partner, provided
that such reports are able to be printed or downloaded from such website.

(d)

At the request of any Limited Partner, the General Partner shall provide access
to the books, records and work papers upon which the reports required by this
Section 9.3 are based, to the extent required by the Act.

ARTICLE 10
TAX MATTERS

Section 10.1.

Preparation of Tax Returns. The General Partner shall arrange for the
preparation and timely filing of all federal, state and other income tax returns
and shall use all reasonable efforts to furnish, within one hundred twenty (120)
days of the close of each taxable year, the tax information reasonably required
by Limited Partners for federal, state and other income tax reporting purposes.
The Limited Partners shall promptly provide the General Partner with such
information relating to the Contributed Properties as is readily available to
the Limited Partners, including tax basis and other relevant information, as may
be reasonably requested by the General Partner from time to time.

Section 10.2.

Tax Elections. Except as otherwise provided herein, the General Partner shall,
in its sole and absolute discretion, determine whether to make any available
election pursuant to the Code, including, but not limited to, the election under
Code Section 754. The General Partner shall have the right to seek to revoke any
such election (including, without limitation, any election under Code
Section 754) upon the General Partner’s determination in its sole and absolute
discretion that such revocation is in the best interests of the Partners.





-42-




--------------------------------------------------------------------------------



Section 10.3.

Tax Matters Partner.

(a)

The General Partner shall be the “tax matters partner” of the Partnership for
federal (and applicable state and local) income tax purposes. The tax matters
partner shall receive no compensation for its services. All third-party costs
and expenses incurred by the tax matters partner in performing its duties as
such (including legal and accounting fees and expenses) shall be borne by the
Partnership. Nothing herein shall be construed to restrict the Partnership from
engaging an accounting firm to assist the tax matters partner in discharging its
duties hereunder.

(b)

The tax matters partner is authorized, but not required:

(i)

to enter into any settlement with the IRS with respect to any administrative or
judicial proceedings for the adjustment of Partnership items required to be
taken into account by a Partner for income tax purposes (such administrative
proceedings being referred to as a “tax audit” and such judicial proceedings
being referred to as “judicial review”), and in the settlement agreement the tax
matters partner may expressly state that such agreement shall bind all Partners,
except that such settlement agreement shall not bind any Partner (i) who (within
the time prescribed pursuant to the Code and Regulations) files a statement with
the IRS providing that the tax matters partner shall not have the authority to
enter into a settlement agreement on behalf of such Partner (as the case may be)
or (ii) who is a “notice partner” (as defined in Code Section 6231) or a member
of a “notice group” (as defined in Code Section 6223(b)(2));

(ii)

in the event that a notice of a final administrative adjustment at the
Partnership level of any item required to be taken into account by a Partner for
tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the United States Tax Court or the United States
Claims Court, or the filing of a complaint for refund with the appropriate
District Court of the United States;

(iii)

to intervene in any action brought by any other Partner for judicial review of a
final adjustment;

(iv)

to file a request for an administrative adjustment with the IRS at any time and,
if any part of such request is not allowed by the IRS, to file an appropriate
pleading (petition or complaint) for judicial review with respect to such
request;

(v)

to enter into an agreement with the IRS to extend the period for assessing any
tax that is attributable to any item required to be taken into account by a
Partner for tax purposes, or an item affected by such item; and

(vi)

to take any other action on behalf of the Partners or any of them in connection
with any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.





-43-




--------------------------------------------------------------------------------



Section 10.4.

Withholding. Each Limited Partner hereby authorizes the Partnership to withhold
from or pay on behalf of or with respect to such Limited Partner any amount of
federal, state, local or foreign taxes that the General Partner determines the
Partnership is required to withhold or pay with respect to any amount
distributable or allocable to such Limited Partner pursuant to this Agreement,
including, without limitation, any taxes required to be withheld or paid by the
Partnership pursuant to Code Section 1441, Code Section 1442, Code Section 1445
or Code Section 1446. Any amount withheld with respect to a Limited Partner
pursuant to this Section 10.4 shall be treated as paid or distributed, as
applicable, to such Limited Partner for all purposes under this Agreement. Any
amount paid on behalf of or with respect to a Limited Partner in excess of any
such withheld amount shall constitute a loan by the Partnership to such Limited
Partner, which loan shall be repaid by such Limited Partner within thirty (30)
days after the affected Limited Partner receives written notice from the General
Partner that such payment must be made, provided that the Limited Partner shall
not be required to repay such deemed loan if either (i) the Partnership
withholds such payment from a distribution that would otherwise be made to the
Limited Partner or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the Available Cash of the
Partnership that would, but for such payment, be distributed to the Limited
Partner. Any amounts payable by a Limited Partner hereunder shall bear interest
at the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in the Wall Street Journal (but
not higher than the maximum lawful rate) from the date such amount is due (i.e.,
thirty (30) days after the Limited Partner receives written notice of such
amount) until such amount is paid in full.

Section 10.5.

Organizational Expenses. The General Partner may cause the Partnership to elect
to deduct expenses, if any, incurred by it in organizing the Partnership ratably
over a one hundred eighty (180) month period as provided in Section 709 of the
Code.

ARTICLE 11
PARTNER TRANSFERS AND WITHDRAWALS

Section 11.1.

Transfer.

(a)

No part of the interest of a Partner shall be subject to the claims of any
creditor, to any spouse for alimony or support, or to legal process, and may not
be voluntarily or involuntarily alienated or encumbered except as may be
specifically provided for in this Agreement.

(b)

No Partnership Interest shall be Transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article 11. Any
Transfer or purported Transfer of a Partnership Interest not made in accordance
with this Article 11 shall be null and void ab initio.

(c)

Notwithstanding the other provisions of this Article 11 (other than
Section 11.6(d) hereof), the Partnership Interest of the General Partner may be
Transferred, in whole or in part, at any time or from time to time, to or among
any other Person that is, at the time of such Transfer, an Affiliate of the
General Partner, including any “qualified REIT subsidiary” (within the meaning
of Code Section 856(i)(2)). Any transferee of the entire General Partner
Interest pursuant to this Section 11.1(c) shall, upon compliance with
Section 12.1 hereof, become, without further action or consent of any Partners,
the sole General Partner of the Partnership, subject to all the rights,
privileges, duties and obligations under this Agreement and the Act relating to
a General Partner.  Upon any Transfer of the General Partner’s entire General
Partner Interest (other than a pledge, hypothecation, encumbrance or mortgage)
permitted by this Section 11.1(c), the transferor Partner shall be relieved of
all its obligations under this Agreement from and after the date of such
Transfer. The provisions of Sections 11.2(b), 11.3, 11.4(a) and 11.5 hereof
shall not apply to any Transfer permitted by this Section 11.1(c).





-44-




--------------------------------------------------------------------------------



(d)

No Transfer of any Partnership Interest may be made to a lender to the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the Consent of the General
Partner; provided, however, that, as a condition to such Consent, the lender may
be required to enter into an arrangement with the Partnership and the General
Partner to redeem or exchange for the REIT Shares Amount any Partnership Units
in which a security interest is held by such lender simultaneously with the time
at which such lender would be deemed to be a Partner in the Partnership for
purposes of allocating liabilities to such lender under Section 752 of the Code
(provided that, for purpose of calculating the REIT Shares Amount in this
Section 11.1(d), “Tendered Units” shall mean all such Partnership Units in which
a security interest is held by such lender).

Section 11.2.

Transfer of General Partner’s Partnership Interest.

(a)

The General Partner may not Transfer any of its General Partner Interest or
withdraw from the Partnership except as provided in Sections 11.1(c), 11.2(b)
and 11.2(c) hereof. The term “Transfer,” when used in this Section 11.2 with
respect to the General Partner Interest, shall be deemed to include a Transfer
of the General Partner Interest resulting from any merger, consolidation or
other combination by the General Partner with or into another Person (other than
a Subsidiary of the General Partner) or the sale of all or substantially all of
the assets of the General Partner and its Subsidiaries, taken as a whole, but
shall exclude transactions described in Section 11.3(b) hereof.

(b)

Except as provided in Section 11.1(c), this Section 11.2(b) and Section 11.2(c)
hereof, and subject to the rights of any Holder of any Partnership Interest set
forth in a Partnership Unit Designation, the General Partner may not Transfer
all or any portion of its Partnership Interest (whether by sale, disposition,
statutory merger or consolidation, liquidation or otherwise) without the Consent
of the Limited Partners. It is a condition to any Transfer of a Partnership
Interest of a General Partner otherwise permitted hereunder (including any
Transfer permitted pursuant to this Section 11.2(b) that: (i) coincident with
such Transfer, the transferee is admitted as a General Partner pursuant to
Section 12.1 hereof; (ii) the transferee assumes, by operation of law or express
agreement, all of the obligations of the transferor General Partner under this
Agreement with respect to such Transferred Partnership Interest; and (iii) the
transferee has executed such instruments as may be necessary to effectuate such
admission and to confirm the agreement of such transferee to be bound by all the
terms and provisions of this Agreement with respect to the Partnership Interest
so acquired and the admission of such transferee as a General Partner.

(c)

The General Partner may, without the Consent of the Limited Partners, merge with
another entity if immediately after such merger substantially all the assets of
the surviving entity, other than the General Partner Interest held by the
General Partner, are contributed to the Partnership as a Capital Contribution in
exchange for Partnership Units.

(d)

Except in connection with Transfers permitted in this Article 11 and as
otherwise provided in Section 12.1 in connection with the Transfer of the
General Partner’s entire Partnership Interest, the General Partner may not
voluntarily withdraw as a general partner of the Partnership without the Consent
of the Limited Partners.





-45-




--------------------------------------------------------------------------------



Section 11.3.

Limited Partners’ Rights to Transfer.

(a)

Prior to the end of the first Twelve-Month Period and except as otherwise
specifically provided herein, no Limited Partner shall Transfer all or any
portion of its Partnership Interest to any transferee without the Consent of the
General Partner; provided, however, that any Limited Partner may, at any time,
without the Consent or approval of the General Partner but subject to providing
the General Partner with an opinion as described in subsection (3) below,
(i) Transfer all or part of its Partnership Interest to any Family Member
(including a Transfer by a Family Member that is an inter vivos or testamentary
trust (whether revocable or irrevocable) to a Family Member that is a
beneficiary of such trust), any Charity, any Controlled Entity or any Affiliate,
or (ii) pledge (a “Pledge”) all or any portion of its Partnership Interest to a
lending institution as collateral or security for a bona fide loan or other
extension of credit, and Transfer such pledged Partnership Interest to such
lending institution in connection with the exercise of remedies under such loan
or extension of credit (any Transfer or Pledge permitted by this proviso is
hereinafter referred to as a “Permitted Transfer”). After such first
Twelve-Month Period, each Limited Partner, and each transferee of Partnership
Units or Assignee pursuant to a Permitted Transfer, shall have the right to
Transfer all or any portion of its Partnership Interest to any Person, without
the Consent of the General Partner but subject to the provisions of Section 11.4
hereof and to satisfaction of each of the following conditions:

(i)

The transferor Limited Partner (or the Partner’s estate in the event of the
Partner’s death) shall give written notice of the proposed Transfer to the
General Partner, which notice shall state (i) the identity and address of the
proposed transferee and (ii) the amount and type of consideration proposed to be
received for the Transferred Partnership Units. The General Partner shall have
ten (10) Business Days upon which to give the transferor Limited Partner notice
of its election to acquire the Partnership Units on the terms set forth in such
notice. If it so elects, it shall purchase the Partnership Units on such terms
within ten (10) Business Days after giving notice of such election; provided,
however, that in the event that the proposed terms involve a purchase for cash,
the General Partner may at its election deliver in lieu of all or any portion of
such cash a note from the General Partner payable to the transferor Limited
Partner at a date as soon as reasonably practicable, but in no event later than
one hundred eighty (180) days after such purchase, and bearing interest at an
annual rate equal to the total dividends declared with respect to one (1) REIT
Share for the four (4) preceding fiscal quarters of the General Partner, divided
by the Value of one (1) REIT share as of the closing of such purchase; and
provided, further, that such closing may be deferred to the extent necessary to
effect compliance with the Hart-Scott-Rodino Act, if applicable, and any other
applicable requirements of law. If the General Partner does not so elect to
purchase the Partnership Units, the transferor Limited Partner may Transfer such
Partnership Units to a third party, on terms no more favorable to the transferee
than the proposed terms, subject to the other conditions of this Section 11.3.

(ii)

Any Transfer of a Partnership Interest shall be made only to a single Qualified
Transferee; provided, however, that, for such purposes, all Qualified
Transferees that are Affiliates, or that comprise investment accounts or funds
managed by a single Qualified Transferee and its Affiliates, shall be considered
together to be a single Qualified Transferee; and provided, further, that each
Transfer meeting the minimum Transfer restriction of Section 11.3(a)(iv) hereof
may be to a separate Qualified Transferee.





-46-




--------------------------------------------------------------------------------



(iii)

The transferor Limited Partner shall deliver or cause to be delivered to the
General Partner an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Transfer may be effected without registration under the
Securities Act and will not otherwise violate the registration provisions of the
Securities Act and the regulations promulgated thereunder or violate any state
securities laws or regulations applicable to the Partnership or the Partnership
Interests Transferred; provided, however, that the General Partner may, in its
sole discretion, waive this condition upon the request of the transferor Limited
Partner. If, in the opinion of such counsel, such Transfer would require the
filing of a registration statement under the Securities Act or would otherwise
violate any federal or state securities laws or regulations applicable to the
Partnership or the Partnership Units, the General Partner may prohibit any
Transfer of Partnership Units otherwise permitted under this Section 11.3 by a
Limited Partner.

(iv)

Any Transferring Partner must Transfer not less than the lesser of (i) five
hundred (500) Partnership Units or (ii) all of the remaining Partnership Units
owned by such Transferring Partner, unless, in each case, otherwise agreed to by
the General Partner; provided, however, that, for purposes of determining
compliance with the foregoing restriction, all Partnership Units owned by
Affiliates of a Limited Partner shall be considered to be owned by such Limited
Partner.

(v)

The conditions of Sections 11.3(a)(i) and 11.3(a)(iv) hereof shall not apply in
the case of a Permitted Transfer.

It is a condition to any Transfer otherwise permitted hereunder (whether or not
such Transfer is effected during or after the first Twelve-Month Period) that
the transferee assumes by operation of law or express agreement all of the
obligations of the transferor Limited Partner under this Agreement with respect
to such Transferred Partnership Interest, and no such Transfer (other than
pursuant to a statutory merger or consolidation wherein all obligations and
liabilities of the transferor Partner are assumed by a successor corporation by
operation of law) shall relieve the transferor Partner of its obligations under
this Agreement without the Consent of the General Partner. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any restrictions on ownership and transfer of stock of the General
Partner contained in the Charter that may limit or restrict such transferee’s
ability to exercise its Redemption rights, including, without limitation, the
Ownership Limit. Any transferee, whether or not admitted as a Substituted
Limited Partner, shall take subject to the obligations of the transferor
hereunder. Unless admitted as a Substituted Limited Partner, no transferee,
whether by a voluntary Transfer, by operation of law or otherwise, shall have
any rights hereunder, other than the rights of an Assignee as provided in
Section 11.5 hereof.

(b)

Notwithstanding anything to the contrary in this Agreement, the General Partner
may merge, consolidate or otherwise combine its assets with another entity or
sell all or substantially all of its assets (each, a “Termination Transaction”)
if:





-47-




--------------------------------------------------------------------------------



(i)

in connection with such Termination Transaction, all of the Limited Partners
will receive, or will have the right to elect to receive, for each Partnership
Common Unit an amount of cash, securities or other property equal to the product
of the Adjustment Factor and the greatest amount of cash, securities or other
property paid to a holder of one REIT Share in consideration of one REIT Share
pursuant to the terms of such Termination Transaction; provided, that if, in
connection with such Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of the outstanding
REIT Shares, each holder of Partnership Common Units shall receive, or shall
have the right to elect to receive, the greatest amount of cash, securities or
other property which such holder of Partnership Common Units would have received
had it exercised its right to Redemption pursuant to Article 15 hereof and
received REIT Shares in exchange for its Partnership Common Units immediately
prior to the expiration of such purchase, tender or exchange offer and had
thereupon accepted such purchase, tender or exchange offer and then such
Termination Transaction shall have been consummated; or

(ii)

all of the following conditions are met: (w) substantially all of the assets
that were owned directly or indirectly by the surviving entity (other than the
Partnership Units owned by the General Partner) are owned directly or indirectly
by the Partnership or another limited partnership or limited liability company
which is the survivor of any merger, consolidation or combination of assets with
the Partnership that is part of the Termination Transaction (in each case, the
“Surviving Partnership”); (x) the holders of Partnership Units upon the
consummation of such Termination Transaction own a percentage interest of the
Surviving Partnership that represents the relative fair market value of the net
assets of the Partnership and the other net assets of the Surviving Partnership
immediately prior to the consummation of such transaction; (y) the rights,
preferences and privileges of such holders in the Surviving Partnership are at
least as favorable as those in effect immediately prior to the consummation of
such transaction and as those applicable to any other limited partners or
non-managing members of the Surviving Partnership; and (z) the rights of the
Limited Partners holding Partnership Common Units include at least one of the
following: (A) the right to redeem their interests in the Surviving Partnership
for the consideration available to such Persons pursuant to Section 11.3(b)(i)
or (B) the right to redeem their interests in the Surviving Partnership for cash
on terms substantially equivalent to those in effect with respect to their
Partnership Common Units immediately prior to the consummation of such
transaction, or, if the ultimate controlling Person of the Surviving Partnership
has publicly traded common equity securities, for such common equity securities,
with an exchange ratio based on the determination of relative fair market value
of such securities and the REIT Shares.

(c)

If a Limited Partner is subject to Incapacity, the executor, administrator,
trustee, committee, guardian, conservator or receiver of such Limited Partner’s
estate shall have all the rights of a Limited Partner, but not more rights than
those enjoyed by other Limited Partners, for the purpose of settling or managing
the estate, and such power as the Incapacitated Limited Partner possessed to
Transfer all or any part of its interest in the Partnership. The Incapacity of a
Limited Partner, in and of itself, shall not dissolve or terminate the
Partnership.





-48-




--------------------------------------------------------------------------------



Section 11.4.

Admission of Substituted Limited Partners.

(a)

No Limited Partner shall have the right to substitute a transferee (including
any transferees pursuant to Transfers permitted by Section 11.3 hereof) as a
Limited Partner in its place. A transferee of a Limited Partner Interest may be
admitted as a Substituted Limited Partner only with the Consent of the General
Partner. The failure or refusal by the General Partner to permit a transferee of
any such interests to become a Substituted Limited Partner shall not give rise
to any cause of action against the Partnership or the General Partner. Subject
to the foregoing, an Assignee shall not be admitted as a Substituted Limited
Partner until and unless it furnishes to the General Partner (i) evidence of
acceptance, in form and substance satisfactory to the General Partner, of all
the terms, conditions and applicable obligations of this Agreement, (ii) a
counterpart signature page to this Agreement executed by such Assignee and
(iii) such other documents and instruments as may be required or advisable, in
the sole and absolute discretion of the General Partner, to effect such
Assignee’s admission as a Substituted Limited Partner.

(b)

Concurrently with, and as evidence of, the admission of a Substituted Limited
Partner, the General Partner shall amend Exhibit A and the books and records of
the Partnership to reflect the name, address and number and class and/or series
of Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, as necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.

(c)

A transferee who has been admitted as a Substituted Limited Partner in
accordance with this Article 11 shall have all the rights and powers and be
subject to all the restrictions and liabilities of a Limited Partner under this
Agreement.

Section 11.5.

Assignees. If the General Partner does not Consent to the admission of any
permitted transferee under Section 11.3 hereof as a Substituted Limited Partner,
as described in Section 11.4 hereof, or in the event that any Partnership
Interest is deemed to have been Transferred to a transferee notwithstanding the
restrictions set forth in this Article 11, such transferee shall be considered
an Assignee for purposes of this Agreement. An Assignee shall be entitled to all
the rights of an assignee of a limited partnership interest under the Act,
including the right to receive distributions from the Partnership and the share
of Net Income, Net Losses and other items of income, gain, loss, deduction and
credit of the Partnership attributable to the Partnership Interest assigned to
such transferee and the rights to Transfer the Partnership Interest provided in
this Article 11, but shall not be deemed to be a holder of a Partnership
Interest for any other purpose under this Agreement (other than as expressly
provided in Section 15.1 hereof with respect to a Qualifying Party that becomes
a Tendering Party), and shall not be entitled to effect a Consent or vote with
respect to such Partnership Interest on any matter presented to the Partners for
approval (such right to Consent or vote, to the extent provided in this
Agreement or under the Act, fully remaining with the transferor Limited
Partner). In the event that any such transferee desires to make a further
Transfer of any such Partnership Interest, such transferee shall be subject to
all the provisions of this Article 11 to the same extent and in the same manner
as any Limited Partner desiring to make a Transfer of a Limited Partner
Interest.

Section 11.6.

General Provisions.

(a)

No Limited Partner may withdraw from the Partnership other than as a result of:
(i) a permitted Transfer of all of such Limited Partner’s Partnership Units in
accordance with this Article 11 with respect to which the transferee becomes a
Substituted Limited Partner or (ii) pursuant to a redemption (or acquisition by
the General Partner) of all of its Partnership Units pursuant to a Redemption
under Section 15.1 hereof and/or pursuant to any Partnership Unit Designation.

(b)

Any Limited Partner who shall Transfer all of its Partnership Units in a
Transfer (i) permitted pursuant to this Article 11 where such transferee was
admitted as a Substituted Limited Partner or (ii) pursuant to the exercise of
its rights to effect a redemption of all of its Partnership Units pursuant to a
Redemption under Section 15.1 hereof and/or pursuant to any Partnership Unit
Designation shall cease to be a Limited Partner.





-49-




--------------------------------------------------------------------------------



(c)

If any Partnership Unit is Transferred in compliance with the provisions of this
Article 11, or is redeemed by the Partnership, or acquired by the General
Partner pursuant to Section 15.1 hereof, on any day other than the first day of
a Partnership Year, then Net Income, Net Losses, each item thereof and all other
items of income, gain, loss, deduction and credit attributable to such
Partnership Unit for such Partnership Year shall be allocated to the transferor
Partner or the Tendering Party (as the case may be) and, in the case of a
Transfer other than a Redemption, to the transferee Partner, by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner in its sole and absolute
discretion. Solely for purposes of making such allocations, unless the General
Partner decides in its sole and absolute discretion to use another method
permitted under the Code, each of such items for the calendar month in which a
Transfer occurs or in which a Partnership Unit is redeemed by the Partnership or
is acquired by the General Partner pursuant to Section 15.1 hereof shall be
allocated to the transferee Partner and none of such items for the calendar
month in which a Transfer, Redemption or acquisition by the General Partner
occurs shall be allocated to the transferor Partner or the Tendering Party (as
the case may be) if such Transfer, Redemption or acquisition occurs on or before
the fifteenth (15th) day of the month, otherwise such items shall be allocated
to the transferor or Tendering Party (as the case may be). All distributions of
Available Cash attributable to such Partnership Unit with respect to which the
Partnership Record Date is before the date of such Transfer, assignment or
Redemption shall be made to the transferor Partner or the Tendering Party (as
the case may be) and, in the case of a Transfer other than a Redemption, all
distributions of Available Cash thereafter attributable to such Partnership Unit
shall be made to the transferee Partner.

(d)

In addition to any other restrictions on Transfer herein contained, in no event
may any Transfer of a Partnership Interest by any Partner (including any
Redemption, any acquisition of Partnership Units by the General Partner or any
other acquisition of Partnership Units by the Partnership) be made: (i) to any
person or entity who lacks the legal right, power or capacity to own a
Partnership Interest; (ii) in violation of applicable law; (iii) except with the
Consent of the General Partner, of any component portion of a Partnership
Interest, such as the Capital Account, or rights to distributions, separate and
apart from all other components of a Partnership Interest; (iv) in the event
that such Transfer could cause either the General Partner or any Affiliate of
the General Partner to cease to comply with the REIT Requirements or to cease to
qualify as a “qualified REIT subsidiary” (within the meaning of Code
Section 856(i)(2)); (v) except with the Consent of the General Partner, if such
Transfer could, based on the advice of counsel to the Partnership or the General
Partner, cause a termination of the Partnership for federal or state income tax
purposes; (vi) if such Transfer could, based on the advice of legal counsel to
the Partnership or the General Partner, cause the Partnership to cease to be
classified as a partnership for federal income tax purposes; (vii) if such
Transfer would cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA, a “party-in-interest” (as defined in
ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c)); (viii) if such Transfer could, based on the advice of legal
counsel to the Partnership or the General Partner, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101; (ix) if such
Transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (x) except with the Consent of the
General Partner, if such Transfer (1) could be treated as effectuated through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704 of the Code and the
Regulations promulgated thereunder, (2) could cause the Partnership to become a
“publicly traded partnership,” as such term is defined in Sections 469(k)(2) or
7704(b) of the Code, (3) could cause the Partnership at any time to have more
than 100 Partners, including as Partners those Persons (“Flow-Through Partners”)
indirectly owning an interest in the Partnership through an entity treated as a
partnership, Disregarded Entity, S corporation or grantor trust (each such
entity, a “Flow-Through Entity”), but only if substantially all of the value of
such Person’s interest in the Flow-Through Entity is attributable to the
Flow-Through Entity’s interest (direct or indirect) in the Partnership, or
(4) could cause the Partnership to fail one or more of the “safe





-50-




--------------------------------------------------------------------------------

harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”); (xi) if such Transfer causes the Partnership (as opposed
to the General Partner) to become a reporting company under the Exchange Act; or
(xii) if such Transfer could subject the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended. The General Partner shall, in its sole discretion, be permitted
to take all action necessary to prevent the Partnership from being classified as
a “publicly traded partnership” under Code Section 7704.

(e)

Transfers pursuant to this Article 11 may only be made on the first day of a
fiscal quarter of the Partnership, unless the General Partner otherwise
Consents.

ARTICLE 12
ADMISSION OF PARTNERS

Section 12.1.

Admission of Successor General Partner. A successor to all of the General
Partner’s General Partner Interest pursuant to a Transfer permitted by
Section 11.2 hereof who is proposed to be admitted as a successor General
Partner shall be admitted to the Partnership as the General Partner, effective
immediately upon such Transfer. Upon any such Transfer and the admission of any
such transferee as a successor General Partner in accordance with this
Section 12.1, the transferor General Partner shall be relieved of its
obligations under this Agreement and shall cease to be a general partner of the
Partnership without any separate Consent of the Limited Partners or the consent
or approval of any other Partners. Any such successor General Partner shall
carry on the business and affairs of the Partnership without dissolution. In
each case, the admission shall be subject to the successor General Partner
executing and delivering to the Partnership an acceptance of all of the terms
and conditions of this Agreement and such other documents or instruments as may
be required to effect the admission of such Person as a General Partner. Upon
any such Transfer, the transferee shall become the successor General Partner for
all purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner. Concurrently with, and as
evidence of, the admission of a successor General Partner, the General Partner
shall amend Exhibit A and the books and records of the Partnership to reflect
the name, address and number and classes and/or series of Partnership Units
owned by such successor General Partner.

Section 12.2.

Admission of Additional Limited Partners.

(a)

After the admission to the Partnership of the Original Limited Partners, a
Person (other than an existing Partner) who makes a Capital Contribution to the
Partnership in exchange for Partnership Units and in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the General Partner (i) evidence of acceptance, in form
and substance satisfactory to the General Partner, of all of the terms and
conditions of this Agreement, including, without limitation, the power of
attorney granted in Section 2.4 hereof, (ii) a counterpart signature page to
this Agreement executed by such Person and (iii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner. Concurrently with, and as evidence of, the admission of an
Additional Limited Partner, the General Partner shall amend Exhibit A and the
books and records of the Partnership to reflect the name, address and number and
classes and/or series of Partnership Units of such Additional Limited Partner.

(b)

Notwithstanding anything to the contrary in this Section 12.2, no Person shall
be admitted as an Additional Limited Partner without the Consent of the General
Partner. The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person is recorded on
the books and records of the Partnership, following the Consent of the General
Partner to such admission and the satisfaction of all the conditions set forth
in Section 12.2(a).





-51-




--------------------------------------------------------------------------------



(c)

If any Additional Limited Partner is admitted to the Partnership on any day
other than the first day of a Partnership Year, then Net Income, Net Losses,
each item thereof and all other items of income, gain, loss, deduction and
credit allocable among Holders for such Partnership Year shall be allocated
among such Additional Limited Partner and all other Holders by taking into
account their varying interests during the Partnership Year in accordance with
Code Section 706(d), using the “interim closing of the books” method or another
permissible method selected by the General Partner. Solely for purposes of
making such allocations, each of such items for the calendar month in which an
admission of any Additional Limited Partner occurs shall be allocated among the
Holders, including such Additional Limited Partner, in accordance with the
principles described in Section 11.6(c) hereof. All distributions of Available
Cash with respect to which the Partnership Record Date is before the date of
such admission shall be made solely to Partners and Assignees other than the
Additional Limited Partner, and all distributions of Available Cash thereafter
shall be made to all the Partners and Assignees including such Additional
Limited Partner.

Section 12.3.

Amendment of Agreement and Certificate of Limited Partnership

. For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment of Exhibit A) and, if required by law,
shall prepare and file an amendment to the Certificate and may for this purpose
exercise the power of attorney granted pursuant to Section 2.4 hereof.

Section 12.4.

Limit on Number of Partners. Unless otherwise permitted by the General Partner
in its sole and absolute discretion, no Person shall be admitted to the
Partnership as an Additional Limited Partner if the effect of such admission
would be to cause the Partnership to have a number of Partners that would cause
the Partnership to become a reporting company under the Exchange Act.

Section 12.5.

Admission. A Person shall be admitted to the Partnership as a limited partner of
the Partnership or a general partner of the Partnership only upon strict
compliance, and not upon substantial compliance, with the requirements set forth
in this Agreement for admission to the Partnership as a Limited Partner or a
General Partner.

ARTICLE 13
DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1.

Dissolution. The Partnership shall not be dissolved by the admission of
Substituted Limited Partners or Additional Limited Partners or by the admission
of a successor General Partner in accordance with the terms of this Agreement.
Upon the withdrawal of the General Partner, any successor General Partner shall
continue the business and affairs of the Partnership without dissolution.
However, the Partnership shall dissolve, and its affairs shall be wound up, upon
the first to occur of any of the following (each a “Liquidating Event”):

(a)

a withdrawal in violation of this Agreement by the General Partner or the
bankruptcy of the General Partner unless, within ninety (90) days after such
withdrawal or bankruptcy, a Majority in Interest of the Partners Consent to
continue the Partnership and to the appointment, effective as of the date of
such withdrawal or bankruptcy, of a successor General Partner;

(b)

an election to dissolve the Partnership made by the General Partner in its sole
and absolute discretion, with or without the Consent of the Partners;

(c)

entry of a decree of judicial dissolution of the Partnership pursuant to the
provisions of the Act;





-52-




--------------------------------------------------------------------------------



(d)

any sale or other disposition of (other than the attachment of a lien or
security interest in) all or substantially all of the assets of the Partnership
outside the ordinary course of the Partnership’s business or a related series of
transactions that, taken together, result in the sale or other disposition of
(other than the attachment of a lien or security interest in) all or
substantially all of the assets of the Partnership outside the ordinary course
of the Partnership’s business; or

(e)

the Redemption or other acquisition by the Partnership or the General Partner of
all Partnership Units other than Partnership Units held by the General Partner.

Section 13.2.

Winding Up.

(a)

Upon the occurrence of a Liquidating Event, the Partnership shall continue
solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and the
Holders. After the occurrence of a Liquidating Event, no Holder shall take any
action that is inconsistent with, or not necessary to or appropriate for, the
winding up of the Partnership’s business and affairs. The General Partner (or,
in the event that there is no remaining General Partner or the General Partner
has dissolved, become bankrupt within the meaning of the Act or ceased to
operate, any Person elected by a Majority in Interest of the Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”)) shall be responsible for overseeing the winding up and
dissolution of the Partnership and shall take full account of the Partnership’s
liabilities and property, and the Partnership property shall be liquidated as
promptly as is consistent with obtaining the fair value thereof, and the
proceeds therefrom (which may, to the extent determined by the General Partner,
include shares of stock in the General Partner) shall be applied and distributed
in the following order:

(i)

First, to the satisfaction of all of the Partnership’s debts and liabilities to
creditors other than the Holders (whether by payment or the making of reasonable
provision for payment thereof);

(ii)

Second, to the satisfaction of all of the Partnership’s debts and liabilities to
the General Partner (whether by payment or the making of reasonable provision
for payment thereof), including, but not limited to, amounts due as
reimbursements under Section 7.4 hereof;

(iii)

Third, to the satisfaction of all of the Partnership’s debts and liabilities to
the other Holders (whether by payment or the making of reasonable provision for
payment thereof); and

(iv)

Fourth, to the Partners in accordance with Section 5.1.

The General Partner shall not receive any compensation for any services
performed pursuant to this Article 13 other than reimbursement of its expenses
as set forth in Section 7.4.





-53-




--------------------------------------------------------------------------------



(b)

Notwithstanding the provisions of Section 13.2(a) hereof that require
liquidation of the assets of the Partnership, but subject to the order of
priorities set forth therein, if prior to or upon dissolution of the
Partnership, the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Holders, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Holders as creditors) and/or
distribute to the Holders, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2(a) hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Holders, and shall be subject to such conditions relating to the disposition and
management of such properties as the Liquidator deems reasonable and equitable
and to any agreements governing the operation of such properties at such time.
The Liquidator shall determine the fair market value of any property distributed
in kind using such reasonable method of valuation as it may adopt.

(c)

If any Holder has a deficit balance in its Capital Account (after giving effect
to all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), except as otherwise
agreed to by such Holder, such Holder shall have no obligation to make any
contribution to the capital of the Partnership with respect to such deficit, and
such deficit shall not be considered a debt owed to the Partnership or to any
other Person for any purpose whatsoever.

(d)

In the sole and absolute discretion of the General Partner or the Liquidator, a
pro rata portion of the distributions that would otherwise be made to the
Holders pursuant to this Article 13 may be:

(i)

distributed to a trust established for the benefit of the General Partner and
the Holders for the purpose of liquidating Partnership assets, collecting
amounts owed to the Partnership, and paying any contingent or unforeseen
liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership and/or Partnership activities. The
assets of any such trust shall be distributed to the Holders, from time to time,
in the reasonable discretion of the General Partner, in the same proportions and
amounts as would otherwise have been distributed to the Holders pursuant to this
Agreement; or

(ii)

withheld or escrowed to provide a reasonable reserve for Partnership liabilities
(contingent or otherwise) and to reflect the unrealized portion of any
installment obligations owed to the Partnership, provided that such withheld or
escrowed amounts shall be distributed in the manner and order of priority set
forth in Section 13.2(a) hereof as soon as practicable.

Section 13.3.

Rights of Holders. Except as otherwise provided in this Agreement and subject to
the rights of any Holder of any Partnership Interest set forth in a Partnership
Unit Designation, (a) each Holder shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Holder shall have
the right or power to demand or receive property other than cash from the
Partnership and (c) no Holder shall have priority over any other Holder as to
the return of its Capital Contributions, distributions or allocations.





-54-




--------------------------------------------------------------------------------



Section 13.4.

Notice of Dissolution. In the event that a Liquidating Event occurs or an event
occurs that would, but for an election or objection by one or more Partners
pursuant to Section 13.1 hereof, result in a dissolution of the Partnership, the
General Partner shall, within thirty (30) days thereafter, provide written
notice thereof to each Holder and, in the General Partner’s sole and absolute
discretion or as required by the Act, to all other parties with whom the
Partnership regularly conducts business (as determined in the sole and absolute
discretion of the General Partner), and the General Partner may, or, if required
by the Act, shall, publish notice thereof in a newspaper of general circulation
in each place in which the Partnership regularly conducts business (as
determined in the sole and absolute discretion of the General Partner).

Section 13.5.

Cancellation of Certificate of Limited Partnership. Upon the completion of the
liquidation of the Partnership cash and property as provided in Section 13.2
hereof, the Partnership shall be terminated, a certificate of cancellation shall
be filed with the Minnesota Secretary of State, all qualifications of the
Partnership as a foreign limited partnership or association in jurisdictions
other than the State of Minnesota shall be cancelled, and such other actions as
may be necessary to terminate the Partnership shall be taken.

Section 13.6.

Reasonable Time for Winding Up. A reasonable time shall be allowed for the
orderly winding up of the business and affairs of the Partnership and the
liquidation of its assets pursuant to Section 13.2 hereof, in order to minimize
any losses otherwise attendant upon such winding up, and the provisions of this
Agreement shall remain in effect between and among the Partners during the
period of liquidation; provided, however, the General Partner shall make
reasonable efforts complete such winding up within twenty-four (24) months after
the adoption of a plan of liquidation of the General Partner, as provided in
Section 562(b)(2)(B) of the Code.

ARTICLE 14
PROCEDURES FOR ACTIONS AND CONSENTS OF PARTNERS;
AMENDMENTS; MEETINGS

Section 14.1.

Procedures for Actions and Consents of Partners. The actions requiring Consent
of any Partner or Partners pursuant to this Agreement or otherwise pursuant to
applicable law are subject to the procedures set forth in this Article 14.

Section 14.2.

Amendments. Amendments to this Agreement may be proposed by the General Partner
or by Limited Partners holding twenty-five percent (25%) or more of the
Partnership Interests held by Limited Partners and, except as set forth in
Section 7.3(b) and Section 7.3(c) and subject to Section 7.3(d) and the rights
of any Holder of Partnership Interest set forth in a Partnership Unit
Designation, shall be approved by the Consent of the Partners. Following such
proposal, the General Partner shall submit to the Partners entitled to vote
thereon any proposed amendment that, pursuant to the terms of this Agreement,
requires the consent, approval or vote of such Partners. The General Partner
shall seek the consent, approval or vote of the Partners entitled to vote
thereon on any such proposed amendment in accordance with Section 14.3.

Section 14.3.

Actions and Consents of the Partners.

(a)

Meetings of the Partners may be called only by the General Partner to transact
any business that the General Partner determines. The call shall state the
nature of the business to be transacted. Notice of any such meeting shall be
given to all Partners entitled to act at the meeting not less than seven (7)
days nor more than sixty  (60) days prior to the date of such meeting. Partners
may vote in person or by proxy at such meeting. Unless approval by a different
number or proportion of the Partners is required by this Agreement, the
affirmative vote of a Majority in Interest of the Partners shall be sufficient
to approve such proposal at a meeting of the Partners. Whenever the Consent of
Partners is permitted or required under this Agreement, Consent may be given at
a meeting of Partners or in accordance with the procedure prescribed in
Section 14.3(b) hereof.





-55-




--------------------------------------------------------------------------------



(b)

Any action requiring the Consent of any Partner or group of Partners pursuant to
this Agreement or that is required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a Consent in writing or by electronic
transmission setting forth the action so taken or Consented to is given by
Partners whose affirmative vote would be sufficient to approve such action or
provide such Consent at a meeting of the Partners. Such consent may be in one
instrument or in several instruments, and shall have the same force and effect
as the affirmative vote of such Partners at a meeting of the Partners. Such
Consent shall be filed with the General Partner. An action so taken shall be
deemed to have been taken at a meeting held on the effective date certified by
the General Partner.

(c)

Each Partner entitled to act at a meeting of the Partners may authorize any
Person or Persons to act for it by proxy on all matters in which a Partner is
entitled to participate, including waiving notice of any meeting, or voting or
participating at a meeting. Each proxy must be signed by the Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Partner executing it, such revocation
to be effective upon the Partnership’s receipt of written notice of such
revocation from the Partner executing such proxy, unless such proxy states that
it is irrevocable and is coupled with an interest.

(d)

Each meeting of Partners shall be conducted by the General Partner or such other
Person as the General Partner may appoint pursuant to such rules for the conduct
of the meeting as the General Partner or such other Person deems appropriate in
its sole and absolute discretion. Without limitation, meetings of Partners may
be conducted in the same manner as meetings of the General Partner’s
stockholders and may be held at the same time as, and as part of, the meetings
of the General Partner’s stockholders.

ARTICLE 15
GENERAL PROVISIONS

Section 15.1.

Redemption Rights of Qualifying Parties.

(a)

After the applicable Twelve-Month Period, a Qualifying Party shall have the
right (subject to the terms and conditions set forth herein) to require the
Partnership to redeem all (but not less than all) of the Partnership Common
Units held by such Tendering Party (Partnership Common Units that have in fact
been tendered for redemption being hereafter referred to as “Tendered Units”) in
exchange (a “Redemption”) for the Cash Amount payable as provided below;
provided that a Qualifying Party may only deliver a Notice of Redemption, as
provided below, at least ten (10) Business Days before the last Business Day of
a calendar month (with any late Notice of Redemption being null). The
Partnership may, in the General Partner’s sole and absolute discretion, redeem
Tendered Units at the request of the Holder thereof prior to the end of the
applicable Twelve-Month Period (subject to the terms and conditions set forth
herein) (a “Special Redemption”); provided, however, that the General Partner
first receives a legal opinion to the same effect as the legal opinion described
in Section 15.1(g)(iv) of this Agreement. Any Redemption shall be exercised
pursuant to a Notice of Redemption delivered to the General Partner by the
Qualifying Party when exercising the Redemption right (the “Tendering Party”).
The Partnership’s obligation to effect a Redemption, however, shall not arise or
be binding against the Partnership until the earlier of (i) the date the General
Partner notifies the Tendering Party that the General Partner declines to
acquire some or all of the Tendered Units under Section 15.1(b) hereof following
receipt of a Notice of Redemption and (ii) the Business Day following the
Cut-Off Date. In the event of a Redemption, the Cash Amount shall be paid by a
check mailed to the Tendering Party or, in the General Partner’s sole and
absolute discretion, by wire transfer, in each case, on or before the last
Business Day of the month in which the General Partner receives a Notice of
Redemption from the Tendering Party.





-56-




--------------------------------------------------------------------------------



(b)

Notwithstanding the provisions of Section 15.1(a) hereof, on or before the close
of business on the Cut-Off Date, the General Partner may, in its sole and
absolute discretion but subject to the Ownership Limit and the transfer
restrictions and other limitations of the Charter, elect to acquire some or all
of the Tendered Units from the Tendering Party in exchange for REIT Shares (the
percentage of such Tendered Units to be acquired by the General Partner in
exchange for REIT Shares being referred to as the “Applicable Percentage”). If
the General Partner elects to acquire some or all of the Tendered Units pursuant
to this Section 15.1(b), the General Partner shall give written notice thereof
to the Tendering Party on or before the close of business on the Cut-Off Date.
If the General Partner elects to acquire any of the Tendered Units for REIT
Shares, the General Partner shall issue and deliver such REIT Shares to the
Tendering Party pursuant to the terms of this Section 15.1(b), in which case
(1) the General Partner’s issuance and delivery of the REIT Shares shall satisfy
the Tendering Party’s Redemption right with respect to such Tendered Units and
(2) such transaction shall be treated, for federal income tax purposes, as a
transfer by the Tendering Party of such Tendered Units to the General Partner in
exchange for the REIT Shares Amount. If the Partnership so elects, on the
Specified Redemption Date, the Tendering Party shall sell such number of the
Tendered Units to the General Partner in exchange for a number of REIT Shares
equal to the product of the REIT Shares Amount and the Applicable Percentage.
The Tendering Party shall submit (i) such information, certification or
affidavit as the General Partner may reasonably require in connection with the
application of the Ownership Limit and other restrictions and limitations of the
Charter to any such acquisition and (ii) such written representations,
investment letters, legal opinions or other instruments necessary, in the
General Partner’s view, to effect compliance with the Securities Act. In the
event of a purchase of the Tendered Units by the General Partner pursuant to
this Section 15.1(b), the Tendering Party shall no longer have the right to
cause the Partnership to effect a Redemption of such Tendered Units and, upon
notice to the Tendering Party by the General Partner given on or before the
close of business on the Cut-Off Date that the General Partner has elected to
acquire some or all of the Tendered Units pursuant to this Section 15.1(b), the
obligation of the Partnership to effect a Redemption of the Tendered Units as to
which the General Partner’s notice relates shall not accrue or arise. A number
of REIT Shares equal to the product of the Applicable Percentage and the REIT
Shares Amount, if applicable, shall be delivered by the General Partner as duly
authorized, validly issued, fully paid and non-assessable REIT Shares and, if
applicable, Rights, free of any pledge, lien, encumbrance or restriction, other
than the Ownership Limit and any other restrictions provided in the Charter, the
Securities Act and relevant state securities or “blue sky” laws. None of any
Tendering Party whose Tendered Units are acquired by the General Partner
pursuant to this Section 15.1(b), any Partner, any Assignee or any other
interested Person shall have any right to require or cause the General Partner
to register, qualify or list any REIT Shares owned or held by such Person,
whether or not such REIT Shares are issued pursuant to this Section 15.1(b),
with the SEC under the Securities Act or the Exchange Act, with any stock
exchange or with any state securities commissioner, department or agency;
provided, however, that this limitation shall not be in derogation of any
registration or similar rights granted pursuant to any other written agreement
between the General Partner and any such Person. Notwithstanding any delay in
delivery, the Tendering Party shall be deemed the owner of such REIT Shares and,
if applicable, Rights for all purposes, including, without limitation, rights to
vote or consent, receive dividends, and exercise rights, as of the Specified
Redemption Date. REIT Shares issued upon an acquisition of the Tendered Units by
the General Partner pursuant to this Section 15.1(b) may contain such legends
regarding restrictions under the Securities Act and applicable state securities
laws as the General Partner determines to be necessary or advisable in order to
ensure compliance with such laws.

(c)

Notwithstanding the provisions of Section 15.1(a) and 15.1(b) hereof, the
Tendering Parties shall have no rights under this Agreement that would otherwise
be prohibited by the Charter. To the extent that any attempted Redemption or
acquisition of the Tendered Units by the General Partner pursuant to
Section 15.1(b) hereof would be in violation of this Section 15.1(c), it shall
be null and void ab initio, and the Tendering Party shall not acquire any rights
or economic interests in REIT Shares otherwise issuable by the General Partner
under Section 15.1(b) hereof or cash otherwise payable under Section 15.1(a)
hereof.





-57-




--------------------------------------------------------------------------------



(d)

If the General Partner does not exercise its right to acquire the Tendered Units
pursuant to Section 15.1(b) hereof:

(i)

The Partnership may elect to raise funds for the payment of the Cash Amount
either (a) by requiring the General Partner to contribute to the Partnership
funds from the proceeds of a registered public offering by the General Partner
of REIT Shares sufficient to purchase the Tendered Units or (b) from any other
sources (including, but not limited to, the sale of any Property and the
incurrence of additional Debt) available to the Partnership. The General Partner
shall make a Capital Contribution of any such amounts of offering proceeds it
may receive to the Partnership for an additional Limited Partner Interest.

(ii)

If the Cash Amount is not paid on or before the first Business Day after the
Specified Redemption Date, interest shall accrue with respect to the Cash Amount
from the first Business Day after the Specified Redemption Date to and including
the date on which the Cash Amount is paid at a rate equal to the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in the Wall Street Journal (but not higher than the
maximum lawful rate).

(e)

Notwithstanding the provisions of Section 15.1(b) hereof, the General Partner
shall not, under any circumstances, elect to acquire any Tendered Units in
exchange for REIT Shares if such exchange would be prohibited under the Charter.

(f)

Notwithstanding anything herein to the contrary (but subject to Section 15.1(c)
hereof), with respect to any Redemption (or any tender of Partnership Common
Units for Redemption if the Tendered Units are acquired by the General Partner
pursuant to Section 15.1(b) hereof) pursuant to this Section 15.1:

(i)

All Partnership Common Units acquired by the General Partner pursuant to
Section 15.1(b) hereof shall automatically, and without further action required,
be converted into and deemed to be a General Partner’s Partnership Interest
comprised of the same number of Partnership Common Units.

(ii)

If (A) a Tendering Party surrenders its Tendered Units during the period after
the Partnership Record Date with respect to a distribution and before the record
date established by the General Partner for a distribution to its stockholders
of some or all of its portion of such Partnership distribution, and (B) the
General Partner elects to acquire any of such Tendered Units in exchange for
REIT Shares pursuant to Section 15.1(b), such Tendering Party shall pay to the
General Partner on the Specified Redemption Date an amount in cash equal to the
portion of the Partnership distribution in respect of the Tendered Units
exchanged for REIT Shares that relates to the same period for which such
Tendering Party would receive a distribution in respect of such REIT Shares.

(iii)

The consummation of such Redemption (or an acquisition of Tendered Units by the
General Partner pursuant to Section 15.1(b) hereof, as the case may be) shall be
subject to the expiration or termination of the applicable waiting period, if
any, under the Hart-Scott-Rodino Act.





-58-




--------------------------------------------------------------------------------



(iv)

The Tendering Party shall continue to own (subject, in the case of an Assignee,
to the provisions of Section 11.5 hereof) all Partnership Common Units subject
to any Redemption, and be treated as a Limited Partner or an Assignee, as
applicable, with respect to such Partnership Common Units for all purposes of
this Agreement until the Specified Redemption Date (and thereafter unless such
Partnership Common Units are either paid for by the Partnership pursuant to
Section 15.1(a) hereof or transferred to the General Partner and paid for by the
issuance of the REIT Shares pursuant to Section 15.1(b) hereof). Until a
Specified Redemption Date and an acquisition of the Tendered Units by the
General Partner pursuant to Section 15.1(b) hereof, the Tendering Party shall
have no rights as a stockholder of the General Partner with respect to the REIT
Shares issuable in connection with such acquisition.

(g)

In connection with an exercise of Redemption rights pursuant to this
Section 15.1, except as otherwise Consented to by the General Partner, the
Tendering Party shall submit the following to the General Partner, in addition
to the Notice of Redemption:

(i)

A written affidavit, dated the same date as the Notice of Redemption,
(A) disclosing the actual and constructive ownership, as determined for purposes
of Code Sections 856(a)(6) and 856(h), of REIT Shares by (1) such Tendering
Party and (2) to the best of its knowledge any Related Party and
(B) representing that, after giving effect to the Redemption or an acquisition
of the Tendered Units by the General Partner pursuant to Section 15.1(b) hereof,
neither the Tendering Party nor to the best of its knowledge any Related Party
will own REIT Shares in violation of the Ownership Limit;

(ii)

A written representation that neither the Tendering Party nor to the best of its
knowledge any Related Party has any intention to acquire any additional REIT
Shares prior to the closing of the Redemption or an acquisition of the Tendered
Units by the General Partner pursuant to Section 15.1(b) hereof on the Specified
Redemption Date; and

(iii)

An undertaking to certify, at and as a condition to the closing of (A) the
Redemption or (B) the acquisition of the Tendered Units by the General Partner
pursuant to Section 15.1(b) hereof on the Specified Redemption Date, that either
(1) the actual and constructive ownership of REIT Shares by the Tendering Party
and to the best of its knowledge any Related Party remain unchanged from that
disclosed in the affidavit required by Section 15.1(g)(i) or (2) after giving
effect to the Redemption or an acquisition of the Tendered Units by the General
Partner pursuant to Section 15.1(b) hereof, neither the Tendering Party nor to
the best of its knowledge any Related Party shall own REIT Shares in violation
of the Ownership Limit.

(iv)

In connection with any Special Redemption, the General Partner shall have the
right to receive an opinion of counsel reasonably satisfactory to it to the
effect that the proposed Special Redemption will not cause the Partnership or
the General Partner to violate any federal or state securities laws or
regulations applicable to the Special Redemption, the issuance and sale of the
Tendered Units to the Tendering Party or the issuance and sale of REIT Shares to
the Tendering Party pursuant to Section 15.1(b) of this Agreement.





-59-




--------------------------------------------------------------------------------



Section 15.2.

Addresses and Notice. Any notice, demand, request or report required or
permitted to be given or made to a Partner or Assignee under this Agreement
shall be in writing and shall be deemed given or made when delivered in person
or when sent by first class United States mail or by other means of written or
electronic communication (including by telecopy, facsimile, electronic mail or
commercial courier service) to the Partner, or Assignee at the address set forth
in Exhibit A or such other address of which the Partner shall notify the General
Partner in accordance with this Section 15.2.

Section 15.3.

Titles and Captions. All Article or Section titles or captions in this Agreement
are for convenience only. They shall not be deemed part of this Agreement and in
no way define, limit, extend or describe the scope or intent of any provisions
hereof. Except as specifically provided otherwise, references to “Articles” or
“Sections” are to Articles and Sections of this Agreement.

Section 15.4.

Pronouns and Plurals. Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

Section 15.5.

Further Action. The parties shall execute and deliver all documents, provide all
information and take or refrain from taking action as may be necessary or
appropriate to achieve the purposes of this Agreement.

Section 15.6.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 15.7.

Waiver.

(a)

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.

(b)

The restrictions, conditions and other limitations on the rights and benefits of
the Limited Partners contained in this Agreement, and the duties, covenants and
other requirements of performance or notice by the Limited Partners, are for the
benefit of the Partnership and, except for an obligation to pay money to the
Partnership, may be waived or relinquished by the General Partner, in its sole
and absolute discretion, on behalf of the Partnership in one or more instances
from time to time and at any time; provided, however, that any such waiver or
relinquishment may not be made if it would have the effect of (i) creating
liability for any other Limited Partner, (ii) causing the Partnership to cease
to qualify as a limited partnership, (iii) reducing the amount of cash otherwise
distributable to the Limited Partners (other than any such reduction that
affects all of the Limited Partners holding the same class or series of
Partnership Units on a uniform or pro rata basis, if approved by a Majority in
Interest of the Partners holding such class or series of Partnership Units),
(iv) resulting in the classification of the Partnership as an association or
publicly traded partnership taxable as a corporation or (v) violating the
Securities Act, the Exchange Act or any state “blue sky” or other securities
laws; and provided, further, that any waiver relating to compliance with the
Ownership Limit or other restrictions in the Charter shall be made and shall be
effective only as provided in the Charter.

Section 15.8.

Counterparts. This Agreement may be executed in counterparts, all of which
together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart. Each party shall become bound by this Agreement immediately
upon affixing its signature hereto.





-60-




--------------------------------------------------------------------------------



Section 15.9.

Applicable Law; Consent to Jurisdiction; Waiver of Jury Trial.

(a)

This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Minnesota, without regard to the principles of
conflicts of law. In the event of a conflict between any provision of this
Agreement and any non-mandatory provision of the Act, the provisions of this
Agreement shall control and take precedence.

(b)

Each Partner hereby (i) submits to the non-exclusive jurisdiction of any state
or federal court sitting in the State of Minnesota (collectively, the “Minnesota
Courts”), with respect to any dispute arising out of this Agreement or any
transaction contemplated hereby to the extent such courts would have subject
matter jurisdiction with respect to such dispute, (ii) irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such
action, any claim that it is not subject personally to the jurisdiction of any
of the Delaware Courts, that its property is exempt or immune from attachment or
execution, that the action is brought in an inconvenient forum, or that the
venue of the action is improper, (iii) agrees that notice or the service of
process in any action, suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby shall be properly served or
delivered if delivered to such Partner at such Partner’s last known address as
set forth in the Partnership’s books and records, and (iv) irrevocably waives
any and all right to trial by jury in any legal proceeding arising out of or
related to this Agreement or the transactions contemplated hereby.

Section 15.10.

Entire Agreement. This Agreement contains all of the understandings and
agreements between and among the Partners with respect to the subject matter of
this Agreement and the rights, interests and obligations of the Partners with
respect to the Partnership. Notwithstanding the immediately preceding sentence,
the Partners hereby acknowledge and agree that the General Partner, without the
approval of any Limited Partner, may enter into side letters or similar written
agreements with Limited Partners that are not Affiliates of the General Partner,
executed contemporaneously with the admission of such Limited Partner to the
Partnership, affecting the terms hereof, as negotiated with such Limited Partner
and which the General Partner in its sole discretion deems necessary, desirable
or appropriate. The parties hereto agree that any terms, conditions or
provisions contained in such side letters or similar written agreements with a
Limited Partner shall govern with respect to such Limited Partner
notwithstanding the provisions of this Agreement.

Section 15.11.

Invalidity of Provisions. If any provision of this Agreement is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

Section 15.12.

Limitation to Preserve REIT Status. Notwithstanding anything else in this
Agreement, to the extent that the amount to be paid or credited by the
Partnership to any REIT Partner or its officers, directors, employees or agents
as a reimbursement, fee, expense or indemnity (a “REIT Payment”), would
constitute gross income to the REIT Partner for purposes of Code
Section 856(c)(2) or Code Section 856(c)(3), then, notwithstanding any other
provision of this Agreement, the amount of such REIT Payments, as selected by
the General Partner in its discretion from among items of potential
reimbursements, fees, expenses and indemnities, shall be reduced for any
Partnership Year so that the REIT Payments, as so reduced, for or with respect
to such REIT Partner shall not exceed the lesser of:

(i)

an amount equal to the excess, if any, of (A) four and nine-tenths percent
(4.9%) of the REIT Partner’s total gross income (but excluding the amount of any
REIT Payments and amounts excluded from gross income pursuant to
Section 856(c)(5)(G) of the Code) for the Partnership Year that is described in
subsections (A) through (I) of Code Section 856(c)(2) over (B) the amount of
gross income (within the meaning of Code Section 856(c)(2)) derived by the REIT
Partner from sources other than those described in subsections (A) through (I)
of Code Section 856(c)(2) (but not including the amount of any REIT Payments and
amounts excluded from gross income pursuant to Section 856(c)(5)(G) of the
Code); or





-61-




--------------------------------------------------------------------------------



(ii)

an amount equal to the excess, if any, of (A) twenty-four percent (24%) of the
REIT Partner’s total gross income (but excluding the amount of any REIT Payments
and amounts excluded from gross income pursuant to Section 856(c)(5)(G) of the
Code) for the Partnership Year that is described in subsections (A) through (I)
of Code Section 856(c)(3) over (B) the amount of gross income (within the
meaning of Code Section 856(c)(3)) derived by the REIT Partner from sources
other than those described in subsections (A) through (I) of Code
Section 856(c)(3) (but not including the amount of any REIT Payments and amounts
excluded from gross income pursuant to Section 856(c)(5)(G) of the Code);

provided, however, that REIT Payments in excess of the amounts set forth in
clauses (i) and (ii) above may be made if the General Partner, as a condition
precedent, obtains an opinion of tax counsel that the receipt of such excess
amounts should not adversely affect the REIT Partner’s ability to qualify as a
REIT. To the extent that REIT Payments may not be made in a Partnership Year as
a consequence of the limitations set forth in this Section 15.12, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership Year if such carry over does not adversely affect the REIT Partner’s
ability to qualify as a REIT, provided, however, that any such REIT Payment
shall not be carried over more than three Partnership Years, and any such
remaining payments shall no longer be due and payable. The purpose of the
limitations contained in this Section 15.12 is to prevent any REIT Partner from
failing to qualify as a REIT under the Code by reason of such REIT Partner’s
reimbursements, fees, expenses or indemnities, receivable directly or indirectly
from the Partnership, and this Section 15.12 shall be interpreted and applied to
effectuate such purpose.

Section 15.13.

No Partition. No Partner nor any successor-in-interest to a Partner shall have
the right while this Agreement remains in effect to have any property of the
Partnership partitioned, or to file a complaint or institute any proceeding at
law or in equity to have such property of the Partnership partitioned, and each
Partner, on behalf of itself and its successors and assigns hereby waives any
such right. It is the intention of the Partners that the rights of the parties
hereto and their successors-in-interest to Partnership property, as among
themselves, shall be governed by the terms of this Agreement, and that the
rights of the Partners and their respective successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

Section 15.14.

No Third-Party Rights Created Hereby. The provisions of this Agreement are
solely for the purpose of defining the interests of the Holders, inter se; and
no other person, firm or entity (i.e., a party who is not a signatory hereto or
a permitted successor to such signatory hereto) shall have any right, power,
title or interest by way of subrogation or otherwise, in and to the rights,
powers, title and provisions of this Agreement. No creditor or other third party
having dealings with the Partnership shall have the right to enforce the right
or obligation of any Partner to make Capital Contributions or loans to the
Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.

Section 15.15.

No Rights as Stockholders. Nothing contained in this Agreement shall be
construed as conferring upon the Holders of Partnership Units any rights
whatsoever as stockholders of the General Partner, including without limitation
any right to receive dividends or other distributions made to stockholders of
the General Partner or to vote or to consent or receive notice as stockholders
in respect of any meeting of stockholders for the election of directors of the
General Partner or any other matter.

[Remainder of Page Left Blank Intentionally]








-62-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.







General Partner:

GUIDE HOLDINGS, INC.

 

 

a Utah corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Kim McReynolds

 

 

Name:

Kim McReynolds

 

 

Its:

President

 






















Limited Partners have been deemed to have executed this Agreement by the terms
of the Contribution Agreements or the Merger Agreements.





-63-




--------------------------------------------------------------------------------

EXHIBIT A

PARTNERS AND PARTNERSHIP UNITS

as of June 7, 2013




Name of Partners

 

Type of Partnership Units

 

Number of Units
or Face Amount

 

 

 

 

 

General Partner:

 

 

 

 

 

 

 

 

 

Guide Holdings, Inc.

 

Common

 

17,961,032

 

 

 

 

 

 

 

 

 

 

Other Limited Partners:

 

 

 

 

 

 

 

 

 

MG Kaminski

 

Common

 

1








-64-




--------------------------------------------------------------------------------

EXHIBIT B




EXAMPLES REGARDING ADJUSTMENT FACTOR




For purposes of the following examples, it is assumed that the Adjustment Factor
in effect initially and on the Partnership Record Date is 1.0 prior to the
events described in the examples and that there are 100 REIT Shares issued and
outstanding prior to such events.

Example 1

On the Partnership Record Date, the General Partner declares a dividend on its
outstanding REIT Shares in REIT Shares. The amount of the dividend is one REIT
Share paid in respect of each REIT Share owned. Pursuant to paragraph (i) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the stock dividend is
declared, as follows:

1.0 * 200/100 = 2.0




Accordingly, the Adjustment Factor after the stock dividend is declared is 2.0.

Example 2

On the Partnership Record Date, the General Partner distributes options to
purchase REIT Shares to all holders of its REIT Shares. The amount of the
distribution is one option to acquire one REIT Share in respect of each REIT
Share owned. The strike price is $4.00 a share. The Value of a REIT Share on the
Partnership Record Date is $5.00 per share. Pursuant to paragraph (ii) of the
definition of “Adjustment Factor,” the Adjustment Factor shall be adjusted on
the Partnership Record Date, effective immediately after the options are
distributed, as follows:

1.0 * (100 + 100)/(100 + [100 * $4.00/$5.00]) = 1.1111




Accordingly, the Adjustment Factor after the options are distributed is 1.1111.
If the options expire or become no longer exercisable, then the retroactive
adjustment specified in paragraph (ii) of the definition of “Adjustment Factor”
shall apply.

Example 3

On the Partnership Record Date, the General Partner distributes assets to all
holders of its REIT Shares. The amount of the distribution is one asset with a
fair market value (as determined by the General Partner) of $1.00 in respect of
each REIT Share owned. It is also assumed that the assets do not relate to
assets received by the General Partner pursuant to a pro rata distribution by
the Partnership. The Value of a REIT Share on the Partnership Record Date is
$5.00 a share. Pursuant to paragraph (iii) of the definition of “Adjustment
Factor,” the Adjustment Factor shall be adjusted on the Partnership Record Date,
effective immediately after the assets are distributed, as follows:

1.0 * $5.00/($5.00 - $1.00) = 1.25




Accordingly, the Adjustment Factor after the assets are distributed is 1.25.








-65-




--------------------------------------------------------------------------------

EXHIBIT C




NOTICE OF REDEMPTION




To:

Talon REIT, Inc.

Guide Holdings, Inc.




The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption Partnership Common Units of Talon OP, L.P. in accordance with the
terms of the Limited Partnership Agreement of Talon OP, L.P., dated as of
________ __, 201_, as amended (the “Agreement”), and the Redemption rights
referred to therein. The undersigned Limited Partner or Assignee:

(a)

undertakes (i) to surrender such Partnership Common Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 15.1(g) of the Agreement and any forms or
certificates that may be required for tax purposes;

(b)

directs that the check representing the Cash Amount, or the REIT Shares Amount,
as applicable, deliverable upon the closing of such Redemption be delivered to
the address specified below;

(c)

represents, warrants, certifies and agrees that:

(i)

the undersigned Limited Partner or Assignee is a Qualifying Party,

(ii)

the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, good, marketable and unencumbered title to such
Partnership Common Units, free and clear of the rights or interests of any other
person or entity,

(iii)

the undersigned Limited Partner or Assignee has, and at the closing of the
Redemption will have, the full right, power and authority to tender and
surrender such Partnership Common Units as provided herein, and

(iv)

the undersigned Limited Partner or Assignee has obtained the consent or approval
of all persons and entities, if any, having the right to consent to or approve
such tender and surrender; and

(d)

acknowledges that the undersigned will continue to own such Partnership Common
Units until and unless either (1) such Partnership Common Units are acquired by
the General Partner pursuant to Section 15.1(b) of the Agreement or (2) such
redemption transaction closes.





-66-




--------------------------------------------------------------------------------

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

Dated:

Name of Limited Partner or Assignee:

 

 

 

 

 

 

 

 

 

(Signature of Limited Partner or Assignee)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City, State and Zip Code)

 

 

 

 

Issue check payable to:

 

 

 

 

 

Social Security or Federal Identification Number:

 








-67-


